Exhibit 10.1

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

KITE REALTY GROUP, L.P.

 

--------------------------------------------------------------------------------

 

Dated as of August 16, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINED TERMS

 

 

 

ARTICLE II ORGANIZATIONAL MATTERS

 

Section 2.1

Organization

 

Section 2.2

Name

 

Section 2.3

Registered Office And Agent; Principal Office

 

Section 2.4

Term

 

 

 

 

ARTICLE III PURPOSE

 

Section 3.1

Purpose And Business

 

Section 3.2

Powers

 

 

 

ARTICLE IV CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP INTERESTS

 

Section 4.1

Capital Contributions Of The Partners

 

Section 4.2

Issuances Of Partnership Interests

 

Section 4.3

No Preemptive Rights

 

Section 4.4

Other Contribution Provisions

 

Section 4.5

No Interest On Capital

 

 

 

 

ARTICLE V DISTRIBUTIONS

 

Section 5.1

Requirement And Characterization Of Distributions

 

Section 5.2

Amounts Withheld

 

Section 5.3

Distributions Upon Liquidation

 

Section 5.4

Revisions To Reflect Issuance Of Partnership Interests

 

 

 

 

ARTICLE VI ALLOCATIONS

 

Section 6.1

Allocations For Capital Account Purposes

 

Section 6.2

Revisions To Allocations To Reflect Issuance Of Partnership Interests

 

 

 

 

ARTICLE VII MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1

Management

 

Section 7.2

Certificate of Limited Partnership

 

Section 7.3

Title to Partnership Assets

 

Section 7.4

Reimbursement of the General Partner

 

Section 7.5

Outside Activities of the General Partner; Relationship of Shares to Partnership
Units; Funding Debt

 

Section 7.6

Transactions With Affiliates

 

Section 7.7

Indemnification

 

Section 7.8

Liability of the General Partner

 

Section 7.9

Other Matters Concerning the General Partner

 

Section 7.10

Reliance By Third Parties

 

Section 7.11

Restrictions on General Partner’s Authority

 

Section 7.12

Loans by Third Parties

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VIII RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.1

Limitation of Liability

 

Section 8.2

Management of Business

 

Section 8.3

Outside Activities of Limited Partners

 

Section 8.4

Return of Capital

 

Section 8.5

Rights of Limited Partners Relating to the Partnership

 

Section 8.6

Redemption Right

 

 

 

 

ARTICLE IX BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1

Records and Accounting

 

Section 9.2

Fiscal Year

 

Section 9.3

Reports

 

 

 

 

ARTICLE X TAX MATTERS

 

Section 10.1

Preparation of Tax Returns

 

Section 10.2

Tax Elections

 

Section 10.3

Tax Matters Partner

 

Section 10.4

Organizational Expenses

 

Section 10.5

Withholding

 

 

 

 

ARTICLE XI TRANSFERS AND WITHDRAWALS

 

Section 11.1

Transfer

 

Section 11.2

Transfers of Partnership Interests of General Partner

 

Section 11.3

Limited Partners’ Rights to Transfer

 

Section 11.4

Substituted Limited Partners

 

Section 11.5

Assignees

 

Section 11.6

General Provisions

 

 

 

 

ARTICLE XII ADMISSION OF PARTNERS

 

Section 12.1

Admission of a Successor General Partner

 

Section 12.2

Admission of Additional Limited Partners

 

Section 12.3

Amendment of Agreement and Certificate of Limited Partnership

 

 

 

 

ARTICLE XIII DISSOLUTION AND LIQUIDATION

 

Section 13.1

Dissolution

 

Section 13.2

Winding Up

 

Section 13.3

Compliance With Timing Requirements of Regulations;
Restoration of Deficit Capital Accounts

 

Section 13.4

Rights of Limited Partners

 

Section 13.5

Notice of Dissolution

 

Section 13.6

Cancellation of Certificate of Limited Partnership

 

Section 13.7

Reasonable Time for Winding Up

 

Section 13.8

Waiver of Partition

 

Section 13.9

Liability Of Liquidator

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XIV AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

 

Section 14.1

Amendments

 

Section 14.2

Meetings of the Partners

 

 

 

 

ARTICLE XV GENERAL PROVISIONS

 

Section 15.1

Addresses and Notice

 

Section 15.2

Titles and Captions

 

Section 15.3

Pronouns And Plurals

 

Section 15.4

Further Action

 

Section 15.5

Binding Effect

 

Section 15.6

Creditors

 

Section 15.7

Waiver

 

Section 15.8

Counterparts

 

Section 15.9

Applicable Law

 

Section 15.10

Invalidity Of Provisions

 

Section 15.11

Power Of Attorney

 

Section 15.12

Entire Agreement

 

Section 15.13

No Rights As Shareholders

 

Section 15.14

Limitation To Preserve REIT Status

 

 

EXHIBITS

 

EXHIBIT A FORM OF PARTNER REGISTRY

EXHIBIT B CAPITAL ACCOUNT MAINTENANCE

EXHIBIT C SPECIAL ALLOCATION RULES

EXHIBIT D NOTICE OF REDEMPTION

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
KITE REALTY GROUP, L.P.

 

THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, dated as of
August 16, 2004, is entered into by and among Kite Realty Group Trust, a
Maryland real estate investment trust, as the General Partner, and the Persons
whose names are set forth on the Partner Registry (as hereinafter defined) as
Limited Partners, together with any other Persons who become Partners in the
Partnership as provided herein.

 

WHEREAS, the General Partner and the Organizational Limited Partner entered into
an Agreement of Limited Partnership of Kite Realty Group, L.P. dated as of
March 29, 2004, pursuant to which the Partnership was formed (the “Original
Agreement”);

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree to amend and restate
the Original Agreement in its entirety and agree to continue the Partnership as
a limited partnership under the Delaware Revised Uniform Limited Partnership
Act, as amended from time to time, as follows:

 


ARTICLE I
DEFINED TERMS


 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time, and any successor to such statute.

 

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 hereof and who is shown as a Limited
Partner on the Partnership Registry.

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Fiscal Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Fiscal Year.

 

1

--------------------------------------------------------------------------------


 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Exhibit B.

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests or
(iv) any officer, director, general partner or trustee of such Person or any
Person referred to in clauses (i), (ii), and (iii) above. For purposes of this
definition, “control,” when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Aggregate DRO Amount” means the aggregate balances of the DRO Amounts, if any,
of all DRO Partners, if any, as determined on the date in question.

 

“Agreed Value” means (i) in the case of any Contributed Property, the
Section 704(c) Value of such property as of the time of its contribution to the
Partnership, reduced by any liabilities either assumed by the Partnership upon
such contribution or to which such property is subject when contributed; and
(ii) in the case of any property distributed to a Partner by the Partnership,
the Partnership’s Carrying Value of such property at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of
distribution as determined under Section 752 of the Code and the regulations
thereunder.

 

“Agreement” means this Amended and Restated Agreement of Limited Partnership, as
it may be amended, supplemented or restated from time to time.

 

“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5.

 

“Available Cash” means, with respect to any period for which such calculation is
being made:

 

(a)                                  all cash revenues and funds received by the
Partnership from whatever source (excluding the proceeds of any Capital
Contribution, unless otherwise determined by the General Partner in its sole and
absolute discretion) plus the amount of any reduction (including, without
limitation, a reduction resulting because the General Partner determines such
amounts are no longer necessary) in reserves of the Partnership, which reserves
are referred to in clause (b)(iv) below;

 

(b)                                 less the sum of the following (except to the
extent made with the proceeds of any Capital Contribution):

 

(i)                                     all interest, principal and other debt
payments made during such period by the Partnership,

 

2

--------------------------------------------------------------------------------


 

(ii)                                  all cash expenditures (including capital
expenditures) made by the Partnership during such period,

 

(iii)                               investments in any entity (including loans
made thereto) to the extent that such investments are permitted under this
Agreement and are not otherwise described in clauses (b)(i) or (ii), and

 

(iv)                              the amount of any increase in reserves
established during such period which the General Partner determines is necessary
or appropriate in its sole and absolute discretion (including any reserves that
may be necessary or appropriate to account for distributions required with
respect to Partnership Interests having a preference over other classes of
Partnership Interests).

 

Notwithstanding the foregoing, after commencement of the dissolution and
liquidation of the Partnership, Available Cash shall not include any cash
received or reductions in reserves and shall not take into account any
disbursements made or reserves established.

 

“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to Exhibit
B and the hypothetical balance of such Partner’s Capital Account computed as if
it had been maintained strictly in accordance with federal income tax accounting
principles.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Indianapolis, Indiana are authorized or required by law to
close.

 

“Capital Account” means the Capital Account maintained for a Partner pursuant to
Exhibit B. The initial Capital Account balance for each Partner who is a Partner
on the date hereof shall be the amount set forth opposite such Partner’s name on
the Partner Registry.

 

“Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents or the Agreed Value of Contributed Property which such Partner
contributes or is deemed to contribute to the Partnership.

 

“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the Section 704(c) Value of such property reduced (but not below zero)
by all Depreciation with respect to such Contributed Property or Adjusted
Property, as the case may be, charged to the Partners’ Capital Accounts and (ii)
with respect to any other Partnership property, the adjusted basis of such
property for federal income tax purposes, all as of the time of determination.
The Carrying Value of any property shall be adjusted from time to time in
accordance with Exhibit B, and to reflect changes, additions (including capital
improvements thereto) or other adjustments to the Carrying Value for
dispositions and acquisitions of Partnership properties, as deemed appropriate
by the General Partner.

 

3

--------------------------------------------------------------------------------


 

“Cash Amount” means an amount of cash equal to the Value on the Valuation Date
of the Shares Amount.

 

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership relating to the Partnership filed in the office of the Delaware
Secretary of State, as amended from time to time in accordance with the terms
hereof and the Act.

 

“Class A” has the meaning set forth in Section 5.1.C.

 

“Class A Share” has the meaning set forth in Section 5.1.C.

 

“Class A Unit” means any Partnership Unit that is not specifically designated by
the General Partner as being of another specified class of Partnership Units.

 

“Class B” has the meaning set forth in Section 5.1.C.

 

“Class B Share” has the meaning set forth in Section 5.1.C.

 

“Class B Unit” means a Partnership Unit that is specifically designated by the
General Partner as being a Class B Unit.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

 

“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Article XIV.

 

“Consent of the Outside Limited Partners” means the Consent of Limited Partners
(excluding for this purpose (i) any Limited Partnership Interests held by the
General Partner or the General Partner Entity, (ii) any Person of which the
General Partner or the General Partner Entity directly or indirectly owns or
controls more than fifty percent (50%) of the voting interests and (iii) any
Person directly or indirectly owning or controlling more than fifty percent
(50%) of the outstanding voting interests of the General Partner or the General
Partner Entity) holding Partnership Interests representing more than fifty
percent (50%) of the Percentage Interest of the Class A Units of all Limited
Partners who are not excluded for the purposes hereof.

 

“Contributed Property” means each property or other asset contributed to the
Partnership, in such form as may be permitted by the Act, but excluding cash
contributed or deemed contributed to the Partnership. Once the Carrying Value of
a Contributed Property is adjusted pursuant to Exhibit B, such property shall no
longer constitute a Contributed Property for purposes of Exhibit B, but shall be
deemed an Adjusted Property for such purposes.

 

“Conversion Factor” means 1.0; provided that, if the General Partner Entity (i)
declares or pays a dividend on its outstanding Shares in Shares or makes a
distribution to all holders of its outstanding Shares in Shares, (ii) subdivides
its outstanding Shares or (iii) combines its outstanding Shares into a smaller
number of Shares, the Conversion Factor shall be adjusted by

 

4

--------------------------------------------------------------------------------


 

multiplying the Conversion Factor by a fraction, the numerator of which shall be
the number of Shares issued and outstanding on the record date for such
dividend, distribution, subdivision or combination (assuming for such purposes
that such dividend, distribution, subdivision or combination has occurred as of
such time) and the denominator of which shall be the actual number of Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, subdivision or combination; and provided
further that if an entity shall cease to be the General Partner Entity (the
“Predecessor Entity”) and another entity shall become the General Partner Entity
(the “Successor Entity”), the Conversion Factor shall be adjusted by multiplying
the Conversion Factor by a fraction, the numerator of which is the Value of one
Share of the Predecessor Entity, determined as of the date when the Successor
Entity becomes the General Partner Entity, and the denominator of which is the
Value of one Share of the Successor Entity, determined as of that same date.
(For purposes of the second proviso in the preceding sentence, if any
shareholders of the Predecessor Entity will receive consideration in connection
with the transaction in which the Successor Entity becomes the General Partner
Entity, the numerator in the fraction described above for determining the
adjustment to the Conversion Factor (that is, the Value of one Share of the
Predecessor Entity) shall be the sum of the greatest amount of cash and the fair
market value (as determined in good faith by the General Partner) of any
securities and other consideration that the holder of one Share in the
Predecessor Entity could have received in such transaction (determined without
regard to any provisions governing fractional shares).) Any adjustment to the
Conversion Factor shall become effective immediately after the effective date of
the event retroactive to the record date, if any, for the event giving rise
thereto, it being intended that (x) adjustments to the Conversion Factor are to
be made to avoid unintended dilution or anti-dilution as a result of
transactions in which Shares are issued, redeemed or exchanged without a
corresponding issuance, redemption or exchange of Partnership Units and (y) if a
Specified Redemption Date shall fall between the record date and the effective
date of any event of the type described above, that the Conversion Factor
applicable to such redemption shall be adjusted to take into account such event.

 

“Convertible Funding Debt” has the meaning set forth in Section 7.5.F.

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person, (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, and (iv) obligations of such Person
incurred in connection with entering into a lease which, in accordance with
generally accepted accounting principles, should be capitalized.

 

“Declaration of Trust” means the Declaration of Trust relating to the General
Partner filed in the State of Maryland, as amended or restated from time to
time.

 

 “Depreciation” means, for each fiscal year, an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset

 

5

--------------------------------------------------------------------------------


 

for such year, except that if the Carrying Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
other period, Depreciation shall be an amount which bears the same ratio to such
beginning Carrying Value as the federal income tax depreciation, amortization,
or other cost recovery deduction for such year bears to such beginning adjusted
tax basis; provided, however, that if the federal income tax depreciation,
amortization, or other cost recovery deduction for such year is zero,
Depreciation shall be determined with reference to such beginning Carrying Value
using any reasonable method selected by the General Partner.

 

“Distribution Period” has the meaning set forth in Section 5.1.C.

 

“DRO Amount” means the amount specified in the DRO Registry with respect to any
DRO Partner, as such DRO Registry may be amended from time to time.

 

“DRO Partner” means a Partner who has agreed in writing to be a DRO Partner and
has agreed and is obligated to make certain contributions, not in excess of such
DRO Partner’s DRO Amount, to the Partnership with respect to any deficit balance
in such Partner’s Capital Account upon the occurrence of certain events. A DRO
Partner who is obligated to make any such contribution only upon liquidation of
the Partnership shall be designated in the DRO Registry as a Part I DRO Partner
and a DRO Partner who is obligated to make any such contribution to the
Partnership either upon liquidation of the Partnership or upon liquidation of
such DRO Partner’s Partnership Interest shall be designated in the DRO Registry
as a Part II DRO Partner.

 

“DRO Registry” means the DRO Registry maintained by the General Partner in the
books and records of the Partnership containing substantially the same
information as would be necessary to complete the Form of DRO Registry attached
hereto as Exhibit E.

 

 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fiscal Year” means the fiscal year of the Partnership, which shall be the
calendar year as provided in Section 9.2.

 

“Funding Debt” means the incurrence of any Debt for the purpose of providing
funds to the Partnership by or on behalf of the General Partner Entity, or any
wholly owned subsidiary of either the General Partner or the General Partner
Entity.

 

“General Partner” means Kite Realty Group Trust, a Maryland real estate
investment trust, or its successor or permitted assignee, as general partner of
the Partnership.

 

“General Partner Entity” means the General Partner; provided, however, that if
(i) the common shares of beneficial interest (or other comparable equity
interests) of the General Partner are at any time not Publicly Traded and (ii)
the common shares of beneficial interest (or other comparable equity interests)
of an entity that owns, directly or indirectly, fifty percent (50%) or more of
the common shares of beneficial interest (or other comparable equity interests)
of the General Partner are Publicly Traded, the term “General Partner Entity”
shall refer to such entity whose common shares of beneficial interest (or other
comparable equity securities) are Publicly Traded. If both requirements set
forth in clauses (i) and (ii) above are not satisfied, then the term “General
Partner Entity” shall mean the General Partner.

 

6

--------------------------------------------------------------------------------


 

“General Partnership Interest” means a Partnership Interest held by the General
Partner that is a general partnership interest. A General Partnership Interest
may be expressed as a number of Partnership Units.

 

“General Partner Payment” has the meaning set forth in Section 15.14 hereof.

 

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

 

“Immediate Family” means, with respect to any natural Person, such natural
Person’s spouse, parents, descendants, nephews, nieces, brothers, and sisters.

 

“Incapacity” or “Incapacitated” means, (i) as to any individual who is a
Partner, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her Person
or estate, (ii) as to any corporation which is a Partner, the filing of a
certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter, (iii) as to any partnership or limited liability
company which is a Partner, the dissolution and commencement of winding up of
the partnership or limited liability company, (iv) as to any estate which is a
Partner, the distribution by the fiduciary of the estate’s entire interest in
the Partnership, (v) as to any trustee of a trust which is a Partner, the
termination of the trust (but not the substitution of a new trustee) or (vi) as
to any Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner, (c) the Partner
executes and delivers a general assignment for the benefit of the Partner’s
creditors, (d) the Partner files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Partner in any proceeding of the nature described in clause (b) above, (e) the
Partner seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Partner or for all or any substantial part of the
Partner’s properties, (f) any proceeding seeking liquidation, reorganization or
other relief under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within one hundred twenty (120) days
after the commencement thereof, (g) the appointment without the Partner’s
consent or acquiescence of a trustee, receiver of liquidator has not been
vacated or stayed within ninety (90) days of such appointment or (h) an
appointment referred to in clause (g) is not vacated within ninety (90) days
after the expiration of any such stay.

 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner or the General Partner Entity, (B) a Limited
Partner, or (C) a trustee, director or officer of the Partnership, the General
Partner or the General Partner Entity and (ii) such other Persons (including
Affiliates of the General Partner or the General Partner Entity, a Limited
Partner or the Partnership) as the General Partner may designate from time to
time (whether before or after the event giving rise to potential liability), in
its sole and absolute discretion.

 

7

--------------------------------------------------------------------------------


 

“Limited Partner” means any Person named as a Limited Partner in the Partner
Registry or any Substituted Limited Partner or Additional Limited Partner, in
such Person’s capacity as a Limited Partner in the Partnership.

 

“Limited Partnership Interest” means a Partnership Interest of a Limited Partner
in the Partnership representing a fractional part of the Partnership Interests
of all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partnership Interest may be expressed as
a number of Partnership Units.

 

“Liquidating Event” has the meaning set forth in Section 13.1.

 

“Liquidator” has the meaning set forth in Section 13.2.A.

 

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Exhibit B. If an item of income, gain, loss or deduction that has been included
in the initial computation of Net Income is subjected to the special allocation
rules in Exhibit C, Net Income or the resulting Net Loss, whichever the case may
be, shall be recomputed without regard to such item.

 

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Exhibit B. If an item of income, gain, loss or deduction that has been included
in the initial computation of Net Loss is subjected to the special allocation
rules in Exhibit C, Net Loss or the resulting Net Income, whichever the case may
be, shall be recomputed without regard to such item.

 

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase Shares,
excluding grants under any Share Option Plan, or (ii) any Debt issued by the
General Partner Entity that provides any of the rights described in clause (i).

 

“Nonrecourse Built-in Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 2.B of Exhibit C if such properties were
disposed of in a taxable transaction in full satisfaction of such liabilities
and for no other consideration.

 

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal
Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

 

8

--------------------------------------------------------------------------------


 

“Notice of Redemption” means a Notice of Redemption substantially in the form of
Exhibit D.

 

“Organizational Limited Partner” means Alvin Kite.

 

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Fiscal Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“Partner Registry” means the Partner Registry maintained by the General Partner
in the books and records of the Partnership, which contains substantially the
same information as would be necessary to complete the form of the Partner
Registry attached hereto as Exhibit A.

 

“Partnership” means the limited partnership formed under the Act upon the terms
and conditions set forth in the Original Agreement and continued pursuant to
this Agreement, or any successor to such limited partnership.

 

“Partnership Interest” means a Limited Partnership Interest or a General
Partnership Interest and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Partnership Interest may be expressed as a
number of Partnership Units.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Fiscal Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

 

“Partnership Record Date” means the record date established by the General
Partner either (i) for the distribution of Available Cash pursuant to
Section 5.1 hereof, which record date shall be the same as the record date
established by the General Partner Entity for a distribution to its shareholders
of some or all of its portion of such distribution, or (ii) if applicable, for
determining the Partners entitled to vote on or consent to any proposed action
for which the consent or approval of the Partners is sought pursuant to
Section 14.2 hereof.

 

9

--------------------------------------------------------------------------------


 

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to Sections 4.1 and 4.2, and includes
Class A Units, Class B Units, and any other classes or series of Partnership
Units established after the date hereof. The number of Partnership Units
outstanding and the Percentage Interests in the Partnership represented by such
Partnership Units are set forth in the Partner Registry.

 

“Percentage Interest” means, as to a Partner holding a class of Partnership
Interests, its interest in such class, determined by dividing the Partnership
Units of such class owned by such Partner by the total number of Partnership
Units of such class then outstanding.  For purposes of determining the
Percentage Interest of the Class A Units at any time when there are Class B
Units outstanding, all Class B Units shall be treated as Class A Units.

 

“Person” means a natural person, partnership (whether general or limited),
trust, estate, association, corporation, limited liability company,
unincorporated organization, custodian, nominee or any other individual or
entity in its own or any representative capacity.

 

“Predecessor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

 

“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange, the American Stock Exchange or another national securities exchange or
designated for quotation on the NASDAQ National Market, or any successor to any
of the foregoing.

 

“Qualified Assets” means any of the following assets: (i) Interests, rights,
options, warrants or convertible or exchangeable securities of the Partnership;
(ii) Debt issued by the Partnership or any Subsidiary thereof in connection with
the incurrence of Funding Debt; (iii) equity interests in Qualified REIT
Subsidiaries and limited liability companies whose assets consist solely of
Qualified Assets; (iv) up to a one percent (1%) equity interest in any
partnership or limited liability company at least ninety-nine percent (99%) of
the equity of which is owned, directly or indirectly, by the Partnership; (v)
cash held for payment of administrative expenses or pending distribution to
security holders of the General Partner Entity or any wholly owned Subsidiary
thereof or pending contribution to the Partnership; and (vi) other tangible and
intangible assets that, taken as a whole, are de minimis in relation to the net
assets of the Partnership and its Subsidiaries.

 

“Qualified REIT Subsidiary” means any Subsidiary of the General Partner that is
a “qualified REIT subsidiary” within the meaning of Section 856(i) of the Code.

 

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized either as ordinary income or as “unrecaptured Section 1250
gain” (as defined in Section 1(h)(6) of the Code) because it represents the
recapture of depreciation deductions previously taken with respect to such
property or asset.

 

“Recourse Liabilities” means the amount of liabilities owed by the Partnership
(other than Nonrecourse Liabilities and liabilities to which Partner Nonrecourse
Deductions are attributable in accordance with Section 1.704-(2)(i) of the
Regulations).

 

10

--------------------------------------------------------------------------------


 

“Redeeming Partner” has the meaning set forth in Section 8.6.A.

 

“Redemption Amount” means either the Cash Amount or the Shares Amount, as
determined by the General Partner, in its sole and absolute discretion; provided
that if the Shares are not Publicly Traded at the time a Redeeming Partner
exercises its Redemption Right, the Redemption Amount shall be paid only in the
form of the Cash Amount unless the Redeeming Partner, in its sole and absolute
discretion, consents to payment of the Redemption Amount in the form of the
Shares Amount. A Redeeming Partner shall have no right, without the General
Partner’s consent, in its sole and absolute discretion, to receive the
Redemption Amount in the form of the Shares Amount.

 

“Redemption Right” has the meaning set forth in Section 8.6.A.

 

“Regulations” means the Treasury Regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“REIT” means an entity that qualifies as a real estate investment trust under
the Code.

 

“REIT Requirements” has the meaning set forth in Section 5.1.A.

 

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 2.B.1(a) or 2.B.2(a) of Exhibit C to eliminate Book-Tax Disparities.

 

“Safe Harbor” has the meaning set forth in Section 11.6.F.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Section 704(c) Value” of any Contributed Property means the fair market value
of such property at the time of contribution as determined by the General
Partner using such reasonable method of valuation as they may adopt; provided,
however, subject to Exhibit B, the General Partner shall, in its sole and
absolute discretion, use such method as it deems reasonable and appropriate to
allocate the aggregate of the Section 704(c) Value of Contributed Properties in
a single or integrated transaction among each separate property on a basis
proportional to its fair market values.

 

“Share” means a share of beneficial interest (or other comparable equity
interest) of the General Partner Entity. Shares may be issued in one or more
classes or series in accordance with the terms of the Declaration of Trust (or,
if the General Partner is not the General Partner Entity, the organizational
documents of the General Partner Entity). If there is more than one class or
series of Shares, the term “Shares” shall, as the context requires, be deemed to
refer to the class or series of Shares that corresponds to the class or series
of Partnership Interests for which the reference to Shares is made. When used
with reference to Class A Units, the term “Shares” refers to common shares of
beneficial interest (or other comparable equity interest) of the General Partner
Entity.

 

11

--------------------------------------------------------------------------------


 

“Share Option Plan” means any equity incentive plan of the General Partner, the
General Partner Entity, the Partnership and/or any Affiliate of the Partnership.

 

“Shares Amount” means a number of Shares equal to the product of the number of
Partnership Units offered for redemption by a Redeeming Partner times the
Conversion Factor; provided that, if the General Partner Entity issues to
holders of Shares securities, rights, options, warrants or convertible or
exchangeable securities entitling such holders to subscribe for or purchase
Shares or any other securities or property (collectively, the “rights”), then
the Shares Amount shall also include such rights that a holder of that number of
Shares would be entitled to receive unless the Partnership issues corresponding
rights to holders of Partnership Units.

 

“Specified Redemption Date” means the tenth Business Day after receipt by the
General Partner of a Notice of Redemption or such shorter period as the General
Partner, in its sole and absolute discretion may determine; provided that, if
the Shares are not Publicly Traded, the Specified Redemption Date means the
thirtieth Business Day after receipt by the General Partner of a Notice of
Redemption.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, trust, partnership or joint venture, or other entity of which
a majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by such Person.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 and who is shown as a
Limited Partner in the Partner Registry.

 

“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

 

“Termination Transaction” has the meaning set forth in Section 11.2.B.

 

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the fair market value of
such property (as determined under Exhibit B) as of such date, over (ii) the
Carrying Value of such property (prior to any adjustment to be made pursuant to
Exhibit B) as of such date.

 

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Exhibit B) as of such
date, over (ii) the fair market value of such property (as determined under
Exhibit B) as of such date.

 

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

 

“Value” means, with respect to one Share of a class of outstanding Shares of the
General Partner Entity that are Publicly Traded, the average of the daily market
price for the ten consecutive trading days immediately preceding the date with
respect to which value must be determined. The market price for each such
trading day shall be the closing price, regular way,

 

12

--------------------------------------------------------------------------------


 

on such day, or if no such sale takes place on such day, the average of the
closing bid and asked prices on such day. If the outstanding Shares of the
General Partner Entity are Publicly Traded and the Shares Amount includes, in
addition to the Shares, rights or interests that a holder of Shares has received
or would be entitled to receive, then the Value of such rights shall be
determined by the General Partner acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate. If the Shares of the General Partner Entity are not Publicly
Traded, the Value of the Shares Amount per Partnership Unit offered for
redemption (which will be the Cash Amount per Partnership Unit offered for
redemption payable pursuant to Section 8.6.A) means the amount that a holder of
one Partnership Unit would receive if each of the assets of the Partnership were
to be sold for its fair market value on the Specified Redemption Date, the
Partnership were to pay all of its outstanding liabilities, and the remaining
proceeds were to be distributed to the Partners in accordance with the terms of
this Agreement. Such Value shall be determined by the General Partner, acting in
good faith and based upon a commercially reasonable estimate of the amount that
would be realized by the Partnership if each asset of the Partnership (and each
asset of each partnership, limited liability company, trust, joint venture or
other entity in which the Partnership owns a direct or indirect interest) were
sold to an unrelated purchaser in an arms’ length transaction where neither the
purchaser nor the seller were under economic compulsion to enter into the
transaction (without regard to any discount in value as a result of the
Partnership’s minority interest in any property or any illiquidity of the
Partnership’s interest in any property).

 


ARTICLE II
ORGANIZATIONAL MATTERS


 


SECTION 2.1                                        ORGANIZATION


 

A.                                   Organization, Status and Rights.  The
Partnership is a limited partnership organized pursuant to the provisions of the
Act and upon the terms and conditions set forth in the Original Agreement, as
amended by this Agreement. The Partners hereby confirm and agree to their status
as Partners of the Partnership and to continue the business of the Partnership
on the terms set forth in this Agreement. Immediately after the admission of an
additional Limited Partner, the Organizational Limited Partner is withdrawing
from the Partnership and relinquishing any and all rights or interest he may
have in the Partnership, and the Partnership is being continued without
dissolution.  Except as expressly provided herein, the rights and obligations of
the Partners and the administration and termination of the Partnership shall be
governed by the Act. The Partnership Interest of each Partner shall be personal
property for all purposes.

 

B.                                     Qualification of Partnership.  The
Partners (i) agree that if the laws of any jurisdiction in which the Partnership
transacts business so require, the appropriate officers or other authorized
representatives of the Partnership shall file, or shall cause to be filed, with
the appropriate office in that jurisdiction, any documents necessary for the
Partnership to qualify to transact business under such laws; and (ii) agree and
obligate themselves to execute, acknowledge and cause to be filed for record, in
the place or places and manner prescribed by law, any amendments to the
Certificate of Limited Partnership as may be required, either by the Act, by the
laws of any jurisdiction in which the Partnership transacts business, or by this

 

13

--------------------------------------------------------------------------------


 

Agreement, to reflect changes in the information contained therein or otherwise
to comply with the requirements of law for the continuation, preservation and
operation of the Partnership as a limited partnership under the Act.

 

C.                                     Representations.  Each Partner represents
and warrants that such Partner is duly authorized to execute, deliver and
perform its obligations under this Agreement and that the Person, if any,
executing this Agreement on behalf of such Partner is duly authorized to do so
and that this Agreement is binding on and enforceable against such Partner in
accordance with its terms.

 


SECTION 2.2                                        NAME


 

The name of the Partnership is Kite Realty Group, L.P.  The Partnership’s
business may be conducted under any other name or names deemed advisable by the
General Partner, including the name of any of the General Partner or any
Affiliate thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or similar
words or letters shall be included in the Partnership’s name where necessary for
the purposes of complying with the laws of any jurisdiction that so requires.
The General Partner in its sole and absolute discretion may change the name of
the Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.

 


SECTION 2.3                                        REGISTERED OFFICE AND AGENT;
PRINCIPAL OFFICE


 

The address of the registered office of the Partnership in the State of Delaware
shall be located at 2711 Centreville Road, Suite 400, Wilmington, Delaware
19808, and the registered agent for service of process on the Partnership in the
State of Delaware at such registered office shall be Corporation Service
Company. The principal office of the Partnership shall be 30 South Meridian
Street, Suite 1100, Indianapolis, Indiana 46204, or such other place as the
General Partner may from time to time designate by notice to the Limited
Partners. The Partnership may maintain offices at such other place or places
within or outside the State of Delaware as the General Partner deems advisable.

 


SECTION 2.4                                        TERM


 

The term of the Partnership commenced on March 29, 2004, and shall continue
until dissolved pursuant to the provisions of Article XIII or as otherwise
provided by law.

 


ARTICLE III
PURPOSE


 


SECTION 3.1                                        PURPOSE AND BUSINESS


 

The purpose and nature of the business to be conducted by the Partnership is (i)
to conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act; (ii) to enter into any corporation, partnership,
joint venture, trust, limited

 

14

--------------------------------------------------------------------------------


 

liability company or other similar arrangement to engage in any of the foregoing
or the ownership of interests in any entity engaged, directly or indirectly, in
any of the foregoing; and (iii) to do anything necessary or incidental to the
foregoing; provided, however, that any business shall be limited to and
conducted in such a manner as to permit the General Partner and, if different,
the General Partner Entity at all times to be classified as a REIT, unless the
General Partner or General Partner Entity, as applicable, in its sole and
absolute discretion has chosen to cease to qualify as a REIT or has chosen not
to attempt to qualify as a REIT for any reason or reasons whether or not related
to the business conducted by the Partnership. In connection with the foregoing,
and without limiting the General Partner or the General Partner Entity’s right,
in its sole and absolute self discretion, to cease qualifying as a REIT, the
Partners acknowledge that the status of the General Partner Entity as a REIT
inures to the benefit of all the Partners and not solely to the General Partner,
the General Partner Entity or their Affiliates.

 


SECTION 3.2                                        POWERS


 

The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, borrow
money and issue evidences of indebtedness, whether or not secured by mortgage,
deed of trust, pledge or other lien, acquire, own, manage, improve and develop
real property, and lease, sell, transfer and dispose of real property; provided,
however, that the Partnership shall not take, or shall refrain from taking, any
action which, in the judgment of the General Partner, in its sole and absolute
discretion, (i) could adversely affect the ability of the General Partner Entity
to continue to qualify as a REIT, (ii) could subject the General Partner Entity
to any taxes under Section 857 or Section 4981 of the Code or (iii) could
violate any law or regulation of any governmental body or agency having
jurisdiction over either the General Partner or the General Partner Entity or
its securities, unless such action (or inaction) shall have been specifically
consented to by the General Partner in writing.

 


ARTICLE IV
CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP INTERESTS


 


SECTION 4.1                                        CAPITAL CONTRIBUTIONS OF THE
PARTNERS


 

Prior to the execution of this Agreement, the Partners have made the Capital
Contributions as set forth in the Partner Registry. On the dater hereof, the
Partners own Partnership Units in the amounts set forth in the Partner Registry
and have Percentage Interests in the Partnership as set forth in the Partner
Registry.  The number of Partnership Units and Percentage Interest shall be
adjusted in the Partner Registry from time to time by the General Partner to the
extent necessary to reflect accurately exchanges, redemptions, Capital
Contributions, the issuance of additional Partnership Units or similar events
having an effect on a Partner’s Percentage Interest occurring after the date
hereof in accordance with the terms of this Agreement. To the extent the
Partnership acquires any property by the merger of any other

 

15

--------------------------------------------------------------------------------


 

Person into the Partnership or any of its Subsidiaries, Persons who receive
Partnership Interests in exchange for their interests in the Person merging into
the Partnership or any Subsidiary shall become Partners and shall be deemed to
have made Capital Contributions as provided in the applicable merger agreement
and as set forth in the Partner Registry. One thousand (1,000) Partnership Units
shall be deemed to be the General Partner’s Partnership Units and shall be the
General Partnership Interest of the General Partner. All other Partnership Units
held by the General Partner shall be deemed to be Limited Partnership Interests
and shall be held by the General Partner in its capacity as a Limited Partner in
the Partnership. Except as provided in Sections 7.5, 10.5, and 13.3 hereof, the
Partners shall have no obligation to make any additional Capital Contributions
or provide any additional funding to the Partnership (whether in the form of
loans, repayments of loans or otherwise). Except as otherwise set forth in
Section 13.3 hereof, no Partner shall have any obligation to restore any deficit
that may exist in its Capital Account, either upon a liquidation of the
Partnership or otherwise.

 


SECTION 4.2                                        ISSUANCES OF PARTNERSHIP
INTERESTS


 

A.                                   General. The General Partner is hereby
authorized to cause the Partnership from time to time to issue to Partners
(including the General Partner and its Affiliates) or other Persons (including,
without limitation, in connection with the contribution of property to the
Partnership or any of its Subsidiaries) Partnership Units or other Partnership
Interests in one or more classes, or in one or more series of any of such
classes, with such designations, preferences and relative, participating,
optional or other special rights, powers and duties, including rights, powers
and duties senior to one or more other classes of Partnership Interests, all as
shall be determined, subject to applicable Delaware law, by the General Partner
in its sole and absolute discretion, including, without limitation, (i) the
allocations of items of Partnership income, gain, loss, deduction and credit to
each such class or series of Partnership Interests, (ii) the right of each such
class or series of Partnership Interests to share in Partnership distributions,
(iii) the rights of each such class or series of Partnership Interests upon
dissolution and liquidation of the Partnership, (iv) the rights, if any, of each
such class to vote on matters that require the vote or Consent of the Limited
Partners, and (v) the consideration, if any, to be received by the Partnership;
provided that no such Partnership Units or other Partnership Interests shall be
issued to the General Partner unless either (a) the Partnership Interests are
issued in connection with the grant, award or issuance of Shares or other equity
interests in the General Partner having designations, preferences and other
rights such that the economic interests attributable to such Shares or other
equity interests are substantially similar to the designations, preferences and
other rights (except voting rights) of the Partnership Interests issued to the
General Partner in accordance with this Section 4.2.A or (b) the additional
Partnership Interests are issued to all Partners holding Partnership Interests
in the same class in proportion to their respective Percentage Interests in such
class. If the Partnership issues Partnership Interests pursuant to this
Section 4.2.A, the General Partner shall make such revisions to this Agreement
(including but not limited to the revisions described in Section 5.4,
Section 6.2 and Section 8.6) as it deems necessary to reflect the issuance of
such Partnership Interests. The designation of any newly issued class or series
of Partnership Interests may provide a formula for treating such Partnership
Interests solely for purposes of voting on or consenting to any matter that
requires the vote or Consent of the Limited Partners as set forth in one or more
of Sections 7.5.A, 7.11.A, 7.11.B,

 

16

--------------------------------------------------------------------------------


 

11.2.B, 13.1(i), 13.1(ii), 13.1(vi), 14.1.A, 14.1.C, 14.2.A, and 14.2.B of this
Agreement as the equivalent of a specified number (including any fraction
thereof) of Class A Units.

 

B.                                     Classes of Partnership Units. From and
after the date of the Agreement, the Partnership shall have two classes of
Partnership Units entitled “Class A Units” and “Class B Units” and such
additional classes of Partnership Units as may be created by the General Partner
pursuant to Section 4.2.A.  Class A Units, Class B Units, or a class of
Partnership Interests created pursuant to Section 4.2.A, at the election of the
General Partner, in its sole and absolute discretion, may be issued to newly
admitted Partners in exchange for the contribution by such Partners of cash,
real estate partnership interests, stock, notes or other assets or
consideration; provided that any Partnership Unit that is not specifically
designated by the General Partner as being of a particular class shall be deemed
to be a Class A Unit. Each Class B Unit shall be converted automatically into a
Class A Unit on the day immediately following the Partnership Record Date for
the Distribution Period (as defined in Section 5.1.C) in which such Class B Unit
was issued, without the requirement for any action by the General Partner, the
Partnership or the Partner holding the Class B Unit.

 


SECTION 4.3                                        NO PREEMPTIVE RIGHTS


 

Except to the extent expressly granted by the Partnership pursuant to another
agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) additional Capital Contributions or loans to the
Partnership or (ii) issuance or sale of any Partnership Units or other
Partnership Interests.

 


SECTION 4.4                                        OTHER CONTRIBUTION PROVISIONS


 

A.                                   General. If any Partner is admitted to the
Partnership and is given a Capital Account in exchange for services rendered to
the Partnership, such transaction shall be treated by the Partnership and the
affected Partner as if the Partnership had compensated such Partner in cash, and
the Partner had made a Capital Contribution of such cash to the capital of the
Partnership.

 

B.                                     Mergers. To the extent the Partnership
acquires any property (or an indirect interest therein) by the merger of any
other Person into the Partnership or with or into a Subsidiary of the
Partnership in a triangular merger, Persons who receive Partnership Interests in
exchange for their interest in the Person merging into the Partnership or with
or into a Subsidiary of the Partnership shall become Partners and shall be
deemed to have made Capital Contributions as provided in the applicable merger
agreement (or if not so provided, as determined by the General Partner in its
sole and absolute discretion) and as set forth in the Partner Registry.

 


SECTION 4.5                                        NO INTEREST ON CAPITAL


 

No Partner shall be entitled to interest on its Capital Contributions or its
Capital Account.

 

17

--------------------------------------------------------------------------------


 


ARTICLE V
DISTRIBUTIONS


 


SECTION 5.1                                        REQUIREMENT AND
CHARACTERIZATION OF DISTRIBUTIONS


 

A.                                   General. The General Partner shall
distribute at least quarterly an amount equal to one hundred percent (100%) of
the Available Cash of the Partnership with respect to such quarter or shorter
period to the Partners in accordance with the terms established for the class or
classes of Partnership Interests held by such Partners who are Partners on the
respective Partnership Record Date with respect to such quarter or shorter
period as provided in Sections 5.1.B, 5.1.C and 5.1.D and in accordance with the
respective terms established for each class of Partnership Interest.
Notwithstanding anything to the contrary contained herein, in no event may a
Partner receive a distribution of Available Cash with respect to a Partnership
Unit for a quarter or shorter period if such Partner is entitled to receive a
distribution with respect to a Share for which such Partnership Unit has been
redeemed or exchanged. Unless otherwise expressly provided for herein, or in the
terms established for a new class or series of Partnership Interests created in
accordance with Article IV hereof, no Partnership Interest shall be entitled to
a distribution in preference to any other Partnership Interest. The General
Partner shall make such reasonable efforts, as determined by it in its sole and
absolute discretion and consistent with the qualification of the General Partner
Entity as a REIT, to distribute Available Cash (a) to Limited Partners so as to
preclude any such distribution or portion thereof from being treated as part of
a sale of property to the Partnership by a Limited Partner under Section 707 of
the Code or the Regulations thereunder; provided, that, the General Partner and
the Partnership shall not have liability to a Limited Partner under any
circumstances as a result of any distribution to a Limited Partner being so
treated, and (b) to the General Partner in an amount sufficient to enable the
General Partner Entity to make distributions to its shareholders that will
enable the General Partner Entity to (1) satisfy the requirements for
qualification as a REIT under the Code and the Regulations (the “REIT
Requirements”), and (2) avoid any federal income or excise tax liability.

 

B.                                     Method.  (i) Each holder of Partnership
Interests that is entitled to any preference in distribution shall be entitled
to a distribution in accordance with the rights of any such class of Partnership
Interests (and, within such class, pro rata in proportion to the respective
Percentage Interests on such Partnership Record Date); and

 

(ii)                                  To the extent there is Available Cash
remaining after the payment of any preference in distribution in accordance with
the foregoing clause (i), with respect to Partnership Interests that are not
entitled to any preference in distribution, pro rata to each such class in
accordance with the terms of such class (and, within each such class, pro rata
in proportion to the respective Percentage Interests on such Partnership Record
Date).

 

C.                                     Distributions When Class B Units Are
Outstanding. If for any quarter or shorter period with respect to which a
distribution is to be made (a “Distribution Period”) Class B Units are
outstanding on the Partnership Record Date for such Distribution Period, the
General Partner shall allocate the Available Cash with respect to such
Distribution Period available for distribution with respect to the Class A Units
and Class B Units collectively between the Partners who are holders of Class A
Units (“Class A”) and the Partners who are holders of Class B Units (“Class B”)
as follows:

 

18

--------------------------------------------------------------------------------


 

(1)                                  Class A shall receive that portion of the
Available Cash (the “Class A Share”) determined by multiplying the amount of
Available Cash by the following fraction:

 

[g97171kg1image002.gif]

 

(2)                                  Class B shall receive that portion of the
Available Cash (the “Class B Share”) determined by multiplying the amount of
Available Cash by the following fraction:

 

[g97171kg1image004.gif]

 

(3)                                  For purposes of the foregoing formulas, (i)
“A” equals the number of Class A Units outstanding on the Partnership Record
Date for such Distribution Period; (ii) “B” equals the number of Class B Units
outstanding on the Partnership Record Date for such Distribution Period; (iii)
“Y” equals the number of days in the Distribution Period; and (iv) “X” equals
the number of days in the Distribution Period for which the Class B Units were
issued and outstanding.

 

The Class A Share shall be distributed pro rata among Partners holding Class A
Units on the Partnership Record Date for the Distribution Period in accordance
with the number of Class A Units held by each Partner on such Partnership Record
Date; provided that in no event may a Partner receive a distribution of
Available Cash with respect to a Class A Unit if a Partner is entitled to
receive a distribution with respect to a Share for which such Class A Unit has
been redeemed or exchanged. If Class B Shares were issued on the same date, the
Class B Share shall be distributed pro rata among the Partners holding Class B
Units on the Partnership Record Date for the Distribution Period in accordance
with the number of Class B Units held by each Partner on such Partnership Record
Date. In no event shall any Class B Units be entitled to receive any
distribution of Available Cash for any Distribution Period ending prior to the
date on which such Class B Units are issued.

 

D.                                    Distributions When Class B Units Have Been
Issued on Different Dates. If Class B Units which have been issued on different
dates are outstanding on the Partnership Record Date for any Distribution
Period, then the Class B Units issued on each particular date shall be treated
as a separate series of Partnership Units for purposes of making the allocation
of Available Cash for such Distribution Period among the holders of Partnership
Units (and the formula for making such allocation, and the definitions of
variables used therein, shall be modified accordingly). Thus, for example, if
two series of Class B Units are outstanding on the Partnership Record Date for
any Distribution Period, the allocation formula for each series, “Series B1” and
“Series B2” would be as follows:

 

(1)                                  Series B1 shall receive that portion of the
Available Cash determined by multiplying the amount of Available Cash by the
following fraction:

 

19

--------------------------------------------------------------------------------


 

[g97171kg1image006.gif]

 

(2)                                  Series B2 shall receive that portion of the
Available Cash determined by multiplying the amount of Available Cash by the
following fraction:

 

[g97171kg1image008.gif]

 

(3)                                  For purposes of the foregoing formulas the
definitions set forth in Section 5.1.C.3 remain the same except that (i) “B1”
equals the number of Partnership Units in Series B1 outstanding on the
Partnership Record Date for such Distribution Period; (ii) “B2” equals the
number of Partnership Units in Series B2 outstanding on the Partnership Record
Date for such Distribution Period; (iii) “X1” equals the number of days in the
Distribution Period for which the Partnership Units in Series B1 were issued and
outstanding; and (iv) “X2” equals the number of days in the Distribution Period
for which the Partnership Units in Series B2 were issued and outstanding.

 


SECTION 5.2                                        AMOUNTS WITHHELD


 

All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 with respect to any allocation, payment or
distribution to the General Partner, the Limited Partners or Assignees shall be
treated as amounts distributed to the General Partner, Limited Partners or
Assignees, as the case may be, pursuant to Section 5.1 for all purposes under
this Agreement.

 


SECTION 5.3                                        DISTRIBUTIONS UPON
LIQUIDATION


 

Proceeds from a Liquidating Event shall be distributed to the Partners in
accordance with Section 13.2.

 


SECTION 5.4                                        REVISIONS TO REFLECT ISSUANCE
OF PARTNERSHIP INTERESTS


 

If the Partnership issues Partnership Interests to the General Partner or any
Additional Limited Partner pursuant to Article IV hereof, the General Partner
shall make such revisions to this Article V and the Partner Registry in the
books and records of the Partnership as it deems necessary to reflect the
issuance of such additional Partnership Interests without the consent or
approval of any other Partner.

 

20

--------------------------------------------------------------------------------


 


ARTICLE VI
ALLOCATIONS


 


SECTION 6.1                                                          
ALLOCATIONS FOR CAPITAL ACCOUNT PURPOSES


 

For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Exhibit B) shall be allocated among
the Partners in each taxable year (or portion thereof) as provided herein below.

 

A.                                   Net Income.  After giving effect to the
special allocations set forth in Section 1 of Exhibit C of the Partnership
Agreement, Net Income shall be allocated:

 

(1)                                  first, to the General Partner to the extent
that Net Losses previously allocated the General Partner pursuant to
Section 6.1.B(6) exceed Net Income previously allocated to the General Partner
pursuant to this clause (1);

 

(2)                                  second, to each DRO Partner until the
cumulative Net Income allocated such DRO Partner under this clause (2) equals
the cumulative Net Losses allocated such DRO Partner under Section 6.1.B(5)
(and, among the DRO Partners, pro rata in proportion to their respective
percentages of the cumulative Net Losses allocated to all DRO Partners pursuant
to Section 6.1.B(5) hereof);

 

(3)                                  third, to the General Partner until the
cumulative Net Income allocated under this clause (3) equals the cumulative Net
Losses allocated the General Partner under Section 6.1.B(4);

 

(4)                                  fourth, to the holders of any Partnership
Interests that are entitled to any preference upon liquidation until the
cumulative Net Income allocated under this clause (4) equals the cumulative Net
Losses allocated to such Partners under Section 6.1.B(3);

 

(5)                                  fifth, to the holders of any Partnership
Interests that are entitled to any preference in distribution in accordance with
the rights of any other class of Partnership Interests until each such
Partnership Interest has been allocated, on a cumulative basis pursuant to this
clause (5), Net Income equal to the amount of distributions payable that are
attributable to the preference of such class of Partnership Interests whether or
not paid (and, within such class, pro rata in proportion to the respective
Percentage Interests as of the last day of the period for which such allocation
is being made); and

 

(6)                                  finally, with respect to Partnership
Interests that are not entitled to any preference in distribution or with
respect to which distributions are not limited to any preference in
distribution, pro rata to each such class in accordance with the terms of such
class (and, within such class, pro rata in proportion to the respective
Percentage Interests as of the last day of the period for which such allocation
is being made).

 

21

--------------------------------------------------------------------------------


 

B.                                     Net Losses.  After giving effect to the
special allocations set forth in Section 1 of Exhibit C, Net Losses shall be
allocated:

 

(1)                                  first, to the holders of Partnership
Interests, in proportion to, and to the extent that, their share of the Net
Income previously allocated pursuant to Section 6.1.A(6) exceeds, on a
cumulative basis, the sum of (a) distributions with respect to such Partnership
Interests pursuant to clause (ii) of Section 5.1.B and (b) Net Losses allocated
under this clause (1);

 

(2)                                  second, with respect to classes of
Partnership Interests that are not entitled to any preference in distribution
upon distribution, pro rata to each such class in accordance with the terms of
such class (and, within such class, pro rata in proportion to the respective
Percentage Interests as of the last day of the period for which such allocation
is being made); provided that Net Losses shall not be allocated to any Partner
pursuant to this Section 6.1.B(2) to the extent that such allocation would cause
such Partner to have an Adjusted Capital Account Deficit (or increase any
existing Adjusted Capital Account Deficit) (determined in each case (i) by not
including in the Partners’ Adjusted Capital Accounts any amount that a Partner
is obligated to contribute to the Partnership with respect to any deficit in its
Capital Account pursuant to Section 13.3 and (ii) in the case of a Partner who
also holds classes of Partnership Interests that are entitled to any preferences
in distribution upon liquidation, by subtracting from such Partners’ Adjusted
Capital Account the amount of such preferred distribution to be made upon
liquidation) at the end of such taxable year (or portion thereof);

 

(3)                                  third, with respect to classes of
Partnership Interests that are entitled to any preference in distribution upon
liquidation, in reverse order of the priorities of each such class (and within
each such class, pro rata in proportion to their respective Percentage Interests
as of the last day of the period for which such allocation is being made);
provided that Net Losses shall not be allocated to any Partner pursuant to this
Section 6.1.B(3) to the extent that such allocation would cause such Partner to
have an Adjusted Capital Account Deficit (or increase any existing Adjusted
Capital Account Deficit) (determined in each case by not including in the
Partners’ Adjusted Capital Accounts any amount that a Partner is obligated to
contribute to the Partnership with respect to any deficit in its Capital Account
pursuant to Section 13.3) at the end of such taxable year (or portion thereof);

 

(4)                                  fourth, to the General Partner in an amount
equal to the excess of (a) the amount of the Partnership Recourse Liabilities
over (b) the Aggregate DRO Amount;

 

(5)                                  fifth, to and among the DRO Partners, in
proportion to their respective DRO Amounts, until such time as the DRO Partners
as a group have been allocated cumulative Net Losses pursuant to this clause (5)
equal to the Aggregate DRO Amount; and

 

(6)                                  thereafter, to the General Partner.

 

22

--------------------------------------------------------------------------------


 

C.                                     Allocation of Nonrecourse Debt. For
purposes of Regulation Section 1.752-3(a), the Partners agree that Nonrecourse
Liabilities of the Partnership in excess of the sum of (i) the amount of
Partnership Minimum Gain and (ii) the total amount of Nonrecourse Built-in Gain
shall be allocated by the General Partner by taking into account facts and
circumstances relating to each Partner’s respective interest in the profits of
the Partnership. For this purpose, the General Partner shall have the sole and
absolute discretion in any fiscal year to allocate such excess Nonrecourse
Liabilities among the Partners in any manner permitted under Code Section 752
and the Regulations thereunder.

 

D.                                    Recapture Income.  Any gain allocated to
the Partners upon the sale or other taxable disposition of any Partnership asset
shall, to the extent possible after taking into account other required
allocations of gain pursuant to Exhibit C, be characterized as Recapture Income
in the same proportions and to the same extent as such Partners have been
allocated any deductions directly or indirectly giving rise to the treatment of
such gains as Recapture Income.

 


SECTION 6.2                                        REVISIONS TO ALLOCATIONS TO
REFLECT ISSUANCE OF PARTNERSHIP INTERESTS


 

If the Partnership issues Partnership Interests to the General Partner or any
Additional Limited Partner pursuant to Article IV hereof, the General Partner
shall make such revisions to this Article VI and the Partner Registry in the
books and records of the Partnership as it deems necessary to reflect the terms
of the issuance of such Partnership Interests, including making preferential
allocations to classes of Partnership Interests that are entitled thereto. Such
revisions shall not require the consent or approval of any other Partner.

 


ARTICLE VII
MANAGEMENT AND OPERATIONS OF BUSINESS


 


SECTION 7.1                                        MANAGEMENT


 

A.                                   Powers of General Partner. Except as
otherwise expressly provided in this Agreement, all management powers over the
business and affairs of the Partnership are and shall be exclusively vested in
the General Partner, and no Limited Partner shall have any right to participate
in or exercise control or management power over the business and affairs of the
Partnership. The General Partner may not be removed by the Limited Partners with
or without cause (unless the Shares of the General Partner Entity corresponding
to Partnership Units are not Publicly Traded, in which case the General Partner
may be removed with or without cause by the Consent of the Partners holding
Partnership Interests representing more than fifty percent (50%) of the
Percentage Interest of the Class A Units). In addition to the powers now or
hereafter granted a general partner of a limited partnership under applicable
law or which are granted to the General Partner under any other provision of
this Agreement, the General Partner, subject to Section 7.11, shall have full
power and authority to do all things deemed necessary or desirable by it to
conduct the business of the Partnership, to exercise all powers set forth in
Section 3.2 and to effectuate the purposes set forth in Section 3.1, including,
without limitation:

 

(1)                                  the making of any expenditures, the lending
or borrowing of money (including, without limitation, making prepayments on
loans and borrowing money to permit

 

23

--------------------------------------------------------------------------------


 

the Partnership to make distributions to its Partners in such amounts as are
required under Section 5.1.A or will permit the General Partner Entity (so long
as the General Partner Entity qualifies as a REIT) to avoid the payment of any
federal income tax (including, for this purpose, any excise tax pursuant to
Section 4981 of the Code) and to make distributions to its shareholders
sufficient to permit the General Partner Entity to maintain its REIT status),
the assumption or guarantee of, or other contracting for, indebtedness and other
liabilities including, without limitation, the assumption or guarantee of the
debt of the General Partner, its Subsidiaries or the Partnership’s Subsidiaries,
the issuance of evidences of indebtedness (including the securing of same by
mortgage, deed of trust or other lien or encumbrance on the Partnership’s
assets) and the incurring of any obligations the General Partner deems necessary
for the conduct of the activities of the Partnership;

 

(2)                                  the making of tax, regulatory and other
filings, or rendering of periodic or other reports to governmental or other
agencies having jurisdiction over the business or assets of the Partnership;

 

(3)                                  the acquisition, disposition, mortgage,
pledge, encumbrance, hypothecation or exchange of any or all of the assets of
the Partnership (including acquisition of any new assets, the exercise or grant
of any conversion, option, privilege or subscription right or other right
available in connection with any assets at any time held by the Partnership) or
the merger or other combination of the Partnership or any Subsidiary with or
into another entity on such terms as the General Partner deems proper;

 

(4)                                  the use of the assets of the Partnership
(including, without limitation, cash on hand) for any purpose consistent with
the terms of this Agreement and on any terms it sees fit, including, without
limitation, the financing of the conduct of the operations of the General
Partner, the Partnership or any of the Partnership’s Subsidiaries, the lending
of funds to other Persons (including, without limitation, the General Partner,
its Subsidiaries and the Partnership’s Subsidiaries) and the repayment of
obligations of the Partnership and its Subsidiaries and any other Person in
which the Partnership has an equity investment and the making of capital
contributions to its Subsidiaries;

 

(5)                                  the management, operation, leasing,
landscaping, repair, alteration, demolition or improvement of any real property
or improvements owned by the Partnership or any Subsidiary of the Partnership or
any Person in which the Partnership has made a direct or indirect equity
investment;

 

(6)                                  the negotiation, execution, and performance
of any contracts, conveyances or other instruments that the General Partner
considers useful or necessary to the conduct of the Partnership’s operations or
the implementation of the General Partner’s powers under this Agreement,
including contracting with contractors, developers, consultants, accountants,
legal counsel, other professional advisors

 

24

--------------------------------------------------------------------------------


 

and other agents and the payment of their expenses and compensation out of the
Partnership’s assets;

 

(7)                                  the mortgage, pledge, encumbrance or
hypothecation of any assets of the Partnership;

 

(8)                                  the distribution of Partnership cash or
other Partnership assets in accordance with this Agreement;

 

(9)                                  the holding, managing, investing and
reinvesting of cash and other assets of the Partnership;

 

(10)                            the collection and receipt of revenues and
income of the Partnership;

 

(11)                            the selection, designation of powers, authority
and duties and the dismissal of employees of the Partnership (including, without
limitation, employees having titles such as “president,” “vice president,”
“secretary” and “treasurer”) and agents, outside attorneys, accountants,
consultants and contractors of the Partnership and the determination of their
compensation and other terms of employment or hiring;

 

(12)                            the maintenance of such insurance for the
benefit of the Partnership and the Partners as it deems necessary or
appropriate;

 

(13)                            the formation of, or acquisition of an interest
(including non-voting interests in entities controlled by Affiliates of the
Partnership or third parties) in, and the contribution of property to, any
further limited or general partnerships, joint ventures, limited liability
companies or other relationships that it deems desirable (including, without
limitation, the acquisition of interests in, and the contributions of funds or
property to, or making of loans to, its Subsidiaries and any other Person in
which it has an equity investment from time to time, or the incurrence of
indebtedness on behalf of such Persons or the guarantee of the obligations of
such Persons); provided that, as long as the General Partner has determined to
continue to qualify as a REIT, the Partnership may not engage in any such
formation, acquisition or contribution that would cause the General Partner to
fail to qualify as a REIT;

 

(14)                            the control of any matters affecting the rights
and obligations of the Partnership, including the settlement, compromise,
submission to arbitration or any other form of dispute resolution or abandonment
of any claim, cause of action, liability, debt or damages due or owing to or
from the Partnership, the commencement or defense of suits, legal proceedings,
administrative proceedings, arbitrations or other forms of dispute resolution,
the representation of the Partnership in all suits or legal proceedings,
administrative proceedings, arbitrations or other forms of dispute resolution,
the incurring of legal expense and the indemnification of any Person against
liabilities and contingencies to the extent permitted by law;

 

25

--------------------------------------------------------------------------------


 

(15)                            the determination of the fair market value of
any Partnership property distributed in kind, using such reasonable method of
valuation as the General Partner may adopt;

 

(16)                            the exercise, directly or indirectly, through
any attorney-in-fact acting under a general or limited power of attorney, of any
right, including the right to vote, appurtenant to any assets or investment held
by the Partnership;

 

(17)                            the exercise of any of the powers of the General
Partner enumerated in this Agreement on behalf of or in connection with any
Subsidiary of the Partnership or any other Person in which the Partnership has a
direct or indirect interest, individually or jointly with any such Subsidiary or
other Person;

 

(18)                            the exercise of any of the powers of the General
Partner enumerated in this Agreement on behalf of any Person in which the
Partnership does not have any interest pursuant to contractual or other
arrangements with such Person;

 

(19)                            the making, executing and delivering of any and
all deeds, leases, notes, deeds to secure debt, mortgages, deeds of trust,
security agreements, conveyances, contracts, guarantees, warranties,
indemnities, waivers, releases or other legal instruments or agreements in
writing necessary or appropriate in the judgment of the General Partner for the
accomplishment of any of the powers of the General Partner enumerated in this
Agreement;

 

(20)                            the distribution of cash to acquire Partnership
Units held by a Limited Partner in connection with a Limited Partner’s exercise
of its Redemption Right under Section 8.6;

 

(21)                            the determination regarding whether a payment to
a Partner who exercises its Redemption Right under Section 8.6 that is assumed
by the General Partner will be paid in the form of the Cash Amount or the Shares
Amount, except as such determination may be limited by Section 8.6.

 

(22)                            the acquisition of Partnership Interests in
exchange for cash, debt instruments and other property;

 

(23)                            the maintenance of the Partner Registry in the
books and records of the Partnership to reflect the Capital Contributions and
Percentage Interests of the Partners as the same are adjusted from time to time
to the extent necessary to reflect redemptions, Capital Contributions, the
issuance of Partnership Units, the admission of any Additional Limited Partner
or any Substituted Limited Partner or otherwise; and

 

(24)                            the registration of any class of securities of
the Partnership under the Securities Act of 1933, as amended or the Securities
Exchange Act of 1934, as amended, and the listing of any debt securities of the
Partnership on any exchange.

 

26

--------------------------------------------------------------------------------


 

B.                                     No Approval by Limited Partners. Except
as provided in Section 7.11, each of the Limited Partners agrees that the
General Partner is authorized to execute, deliver and perform the
above-mentioned agreements and transactions on behalf of the Partnership without
any further act, approval or vote of the Partners, notwithstanding any other
provision of this Agreement, the Act or any applicable law, rule or regulation,
to the full extent permitted under the Act or other applicable law. The
execution, delivery or performance by the General Partner or the Partnership of
any agreement authorized or permitted under this Agreement shall be in the sole
and absolute discretion of the General Partner without consideration of any
other obligation or duty, fiduciary or otherwise, of the Partnership or the
Limited Partners and shall not constitute a breach by the General Partner of any
duty that the General Partner may owe the Partnership or the Limited Partners or
any other Persons under this Agreement or of any duty stated or implied by law
or equity.

 

C.                                     Insurance.  At all times from and after
the date hereof, the General Partner may cause the Partnership to obtain and
maintain (i) casualty, liability and other insurance on the properties of the
Partnership and (ii) liability insurance for the Indemnitees hereunder and (iii)
such other insurance as the General Partner, in its sole and absolute
discretion, determines to be necessary.

 

D.                                    Working Capital and Other Reserves. At all
times from and after the date hereof, the General Partner may cause the
Partnership to establish and maintain working capital reserves in such amounts
as the General Partner, in its sole and absolute discretion, deems appropriate
and reasonable from time to time, including upon liquidation of the Partnership
under Section 13.

 

E.                                      No Obligations to Consider Tax
Consequences of Limited Partners. In exercising their authority under this
Agreement, the General Partner (which for the purposes of this Section 7.1.E
shall include, the board of trustees of the General Partner) may, but shall be
under no obligation to, take into account the tax consequences to any Partner
(including the General Partner) of any action taken (or not taken) by the
General Partner. The General Partner and the Partnership shall not have
liability to a Limited Partner for monetary or other damages or otherwise for
losses sustained, liabilities incurred or benefits not derived by such Limited
Partner in connection with any decisions, provided that the General Partner has
acted in good faith and pursuant to its authority under this Agreement and any
decisions or actions taken or not taken in accordance with the terms of this
Agreement shall not constitute a breach of any duty owed to the Partnership or
the Limited Partners by law or equity, fiduciary or otherwise.

 


SECTION 7.2                                        CERTIFICATE OF LIMITED
PARTNERSHIP


 

The General Partner has previously filed the Certificate of Limited Partnership
with the Secretary of State of Delaware. To the extent that such action is
determined by the General Partner to be reasonable and necessary or appropriate,
the General Partner shall file amendments to and restatements of the Certificate
of Limited Partnership and do all the things to maintain the Partnership as a
limited partnership (or a partnership in which the limited partners have limited
liability) under the laws of the State of Delaware and each other state, the
District of Columbia or other jurisdiction in which the Partnership may elect to
do business or own property. Subject to the terms of Section 8.5.A(4), the
General Partner shall not be required, before or after filing, to deliver or
mail a copy of the Certificate of Limited Partnership or any amendment thereto
to any

 

27

--------------------------------------------------------------------------------


 

Limited Partner. The General Partner shall use all reasonable efforts to cause
to be filed such other certificates or documents as may be reasonable and
necessary or appropriate for the formation, continuation, qualification and
operation of a limited partnership (or a partnership in which the limited
partners have limited liability) in the State of Delaware and any other state,
the District of Columbia or other jurisdiction in which the Partnership may
elect to do business or own property.

 


SECTION 7.3                                        TITLE TO PARTNERSHIP ASSETS


 

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partners, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner for the use and benefit of the Partnership
in accordance with the provisions of this Agreement. All Partnership assets
shall be recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

 


SECTION 7.4                                        REIMBURSEMENT OF THE GENERAL
PARTNER


 

A.                                   No Compensation.  Except as provided in
this Section 7.4 and elsewhere in this Agreement (including the provisions of
Articles V and VI regarding distributions, payments and allocations to which it
may be entitled), the General Partner shall not receive payments from the
Partnership or otherwise be compensated for its services as the general partner
of the Partnership.

 

B.                                     Responsibility for Partnership and
General Partner and General Partner Entity Expenses. The Partnership shall be
responsible for and shall pay all expenses relating to the Partnership’s
organization, the ownership of its assets and its operations. The General
Partner shall be reimbursed on a monthly basis, or such other basis as the
General Partner may determine in its sole and absolute discretion, for all
expenses it incurs relating to or resulting from the ownership and operation of,
or for the benefit of, the Partnership (including, without limitation, expenses
related to the operations of the General Partner and the General Partner Entity
and to the management and administration of any Subsidiaries of the General
Partner, the General Partner Entity or the Partnership or Affiliates of the
Partnership, such as auditing expenses and filing fees); provided that (i) the
amount of any such reimbursement shall be reduced by (x) any interest earned by
the General Partner with respect to bank accounts or other instruments or
accounts held by it on behalf of the Partnership as permitted in Section 7.5.A
(which interest is considered to belong to the Partnership and shall be paid
over to the Partnership to the extent not applied to reimburse the General
Partner for expenses hereunder); and (y) any amount derived by the General
Partner from any investments permitted in Section 7.5.A; (ii) the Partnership
shall not be responsible for any taxes that the General Partner or General
Partner Entity would not have been required to pay if that entity qualified as a
REIT for federal income tax purposes or any taxes imposed on the General Partner
or General Partner Entity by reason of that entity’s

 

28

--------------------------------------------------------------------------------


 

failure to distribute to its shareholders an amount equal to its taxable income;
(iii) the Partnership shall not be responsible for expenses or liabilities
incurred by the General Partner in connection with any business or assets of the
General Partner other than its ownership of Partnership Interests or operation
of the business of the Partnership or ownership of interests in Qualified Assets
to the extent permitted in Section 7.5.A; and (iv) the Partnership shall not be
responsible for any expenses or liabilities of the General Partner that are
excluded from the scope of the indemnification provisions of Section 7.7.A by
reason of the provisions of clause (i), (ii) or (iii) thereof. The General
Partner shall determine in good faith the amount of expenses incurred by it or
the General Partner Entity related to the ownership of Partnership Interests or
operation of, or for the benefit of, the Partnership. If certain expenses are
incurred that are related both to the ownership of Partnership Interests or
operation of, or for the benefit of, the Partnership and to the ownership of
other assets (other than Qualified Assets as permitted under Section 7.7.A) or
the operation of other businesses, such expenses will be allocated to the
Partnership and such other entities (including the General Partner and General
Partner Entity) owning such other assets or businesses in such a manner as the
General Partner in its sole and absolute discretion deems fair and reasonable.
Such reimbursements shall be in addition to any reimbursement to the General
Partner and the General Partner Entity pursuant to Section 10.3.C and as a
result of indemnification pursuant to Section 7.7. All payments and
reimbursements hereunder shall be characterized for federal income tax purposes
as expenses of the Partnership incurred on its behalf, and not as expenses of
the General Partner or General Partner Entity.

 

C.                                     Partnership Interest Issuance Expenses.
The General Partner shall also be reimbursed for all expenses it incurs relating
to any issuance of Partnership Interests, Shares, Debt of the Partnership,
Funding Debt of the General Partner or rights, options, warrants or convertible
or exchangeable securities pursuant to Article IV (including, without
limitation, all costs, expenses, damages and other payments resulting from or
arising in connection with litigation related to any of the foregoing), all of
which expenses are considered by the Partners to constitute expenses of, and for
the benefit of, the Partnership.

 

D.                                    Purchases of Shares by the General Partner
Entity. If the General Partner Entity exercises its rights under the Declaration
of Trust to purchase Shares or otherwise elects to purchase from its
shareholders Shares in connection with a share repurchase or similar program or
for the purpose of delivering such Shares to satisfy an obligation under any
dividend reinvestment or equity purchase program adopted by the General Partner
Entity, any employee equity purchase plan adopted by the General Partner Entity
or any similar obligation or arrangement undertaken by the General Partner
Entity in the future, the purchase price paid by the General Partner Entity for
those Shares and any other expenses incurred by the General Partner Entity in
connection with such purchase shall be considered expenses of the Partnership
and shall be reimbursable to the General Partner Entity, subject to the
conditions that: (i) if those Shares subsequently are to be sold by the General
Partner Entity, the General Partner Entity shall pay to the Partnership any
proceeds received by the General Partner Entity for those Shares (provided that
a transfer of Shares for Partnership Units pursuant to Section 8.6 would not be
considered a sale for such purposes); and (ii) if such Shares are not
retransferred by the General Partner Entity within thirty (30) days after the
purchase thereof, the General Partner Entity shall cause the Partnership to
cancel a number of Partnership Units (rounded to the nearest whole Partnership
Unit) held by the General Partner Entity equal to the product attained by
multiplying

 

29

--------------------------------------------------------------------------------


 

the number of those Shares by a fraction, the numerator of which is one and the
denominator of which is the Conversion Factor.

 

E.                                      Reimbursement not a Distribution. Except
as set forth in the succeeding sentence, if and to the extent any reimbursement
made pursuant to this Section 7.4 is determined for federal income tax purposes
not to constitute a payment of expenses of the Partnership, the amount so
determined shall constitute a guaranteed payment with respect to capital within
the meaning of Section 707(c) of the Code, shall be treated consistently
therewith by the Partnership and all Partners and shall not be treated as a
distribution for purposes of computing the Partners’ Capital Accounts.  Amounts
deemed paid by the Partnership to the General Partner in connection with
redemption of Partnership Units pursuant to clause (ii) of subparagraph (D)
above shall be treated as a distribution for purposes of computing the Partner’s
Capital Accounts.

 

F.                                      Funding for Certain Capital
Transactions. In the event that the General Partner Entity shall undertake to
acquire (whether by merger, consolidation, purchase, or otherwise) the assets or
equity interests of another Person and such acquisition shall require the
payment of cash by the General Partner Entity (whether to such Person or to any
other selling party or parties in such transaction or to one or more creditors,
if any, of such Person or such selling party or parties), (i) the Partnership
shall advance to the General Partner Entity the cash required to consummate such
acquisition if, and to the extent that, such cash is not to be obtained by the
General Partner Entity through an issuance of Shares described in Section 4.2 or
pursuant to a transaction described in Section 7.5.B, (ii) the General Partner
Entity shall immediately, upon consummation of such acquisition, transfer to the
Partnership (or cause to be transferred to the Partnership), in full and
complete satisfaction of such advance and as required by Section 7.5, the assets
or equity interests of such Person acquired by the General Partner Entity in
such acquisition, and (iii) pursuant to and in accordance with Section 4.2 and
Section 7.5.B, the Partnership shall issue to the General Partner Partnership
Interests and/or rights, options, warrants or convertible or exchangeable
securities of the Partnership having designations, preferences and other rights
that are substantially the same as those of any additional Shares, other equity
securities, New Securities and/or Convertible Funding Debt, as the case may be,
issued by the General Partner Entity in connection with such acquisition
(whether issued directly to participants in the acquisition transaction or to
third parties in order to obtain cash to complete the acquisition).  In addition
to, and without limiting the foregoing, in the event that the General Partner
Entity engages in a transaction in which (x) the General Partner Entity (or a
wholly owned direct or indirect Subsidiary of the General Partner Entity) merges
with another entity (referred to as the “Parent Entity”) that is organized in
the “UPREIT format” (i.e., where the Parent Entity holds substantially all of
its assets and conducts substantially all of its operations through a
partnership, limited liability company or other entity (referred to as an
“Operating Entity”)) and the General Partner Entity survives such merger, (y)
such Operating Entity merges with or is otherwise acquired by the Partnership in
exchange in whole or in part for Partnership Interests, and (z) the General
Partner Entity is required or elects to pay part of the consideration in
connection with such merger involving the Parent Entity in the form of cash and
part of the consideration in the form of Shares, the Partnership shall
distribute to the General Partner with respect to its existing Partnership
Interest an amount of cash sufficient to complete such transaction and the
General Partner shall cause the Partnership to cancel a number of Partnership
Units (rounded to the nearest whole number) held by the General Partner equal to
the product attained by multiplying the number of additional Shares of the
General Partner Entity that the

 

30

--------------------------------------------------------------------------------


 

General Partner Entity would have issued to the Parent Entity or the owners of
the Parent Entity in such transaction if the entire consideration therefor were
to have been paid in Shares by a fraction, the numerator of which is one and the
denominator of which is the Conversion Factor.

 


SECTION 7.5                                        OUTSIDE ACTIVITIES OF THE
GENERAL PARTNER; RELATIONSHIP OF SHARES TO PARTNERSHIP UNITS; FUNDING DEBT


 

A.                                   General. Without the Consent of the Outside
Limited Partners, the General Partner shall not, directly or indirectly, enter
into or conduct any business other than in connection with the ownership,
acquisition and disposition of Partnership Interests as General Partner or
Limited Partner and the management of the business of the Partnership and such
activities as are incidental thereto. Without the Consent of the Outside Limited
Partners, the assets of the General Partner shall be limited to Partnership
Interests and permitted debt obligations of the Partnership (as contemplated by
Section 7.5.F), so that Shares and Partnership Units are completely fungible
except as otherwise specifically provided herein; provided that the General
Partner shall be permitted to hold such bank accounts or similar instruments or
accounts in its name as it deems necessary to carry out its responsibilities and
purposes as contemplated under this Agreement and its organizational documents
(provided that accounts held on behalf of the Partnership to permit the General
Partner to carry out its responsibilities under this Agreement shall be
considered to belong to the Partnership and the interest earned thereon shall,
subject to Section 7.4.B, be applied for the benefit of the Partnership); and,
provided further that, the General Partner shall be permitted to acquire
Qualified Assets.

 

B.                                     Repurchase of Shares and Other
Securities. If the General Partner Entity exercises its rights under the
Declaration of Trust to purchase Shares or otherwise elects to purchase from the
holders thereof Shares, other equity securities of the General Partner Entity,
New Securities or Convertible Funding Debt, then the General Partner shall cause
the Partnership to purchase from the General Partner (i) in the case of a
purchase of Shares, that number of Partnership Units of the appropriate class
equal to the product obtained by multiplying the number of Shares purchased by
the General Partner Entity times a fraction, the numerator of which is one and
the denominator of which is the Conversion Factor, or (ii) in the case of the
purchase of any other securities on the same terms and for the same aggregate
price that the General Partner Entity purchased such securities.

 

C.                                     Forfeiture of Shares. If the Partnership
or the General Partner acquires Shares as a result of the forfeiture of such
Shares under a restricted or similar share, share bonus or similar share plan,
then the General Partner shall cause the Partnership to cancel, without payment
of any consideration to the General Partner, that number of Partnership Units of
the appropriate class equal to the number of Shares so acquired, and, if the
Partnership acquired such Shares, it shall transfer such Shares to the General
Partner for cancellation.

 

D.                                    Issuances of Shares and Other Securities.
The General Partner shall not grant, award, or issue any additional Shares
(other than Shares issued pursuant to Section 8.6 hereof or pursuant to a
dividend or distribution (including any share split) of Shares to all of its
shareholders that results in an adjustment to the Conversion Factor pursuant to
clause (i), (ii) or (iii) of the definition thereof), other equity securities of
the General Partner, New Securities or Convertible Funding Debt unless (i) the
General Partner shall cause, pursuant to Section 4.2.A

 

31

--------------------------------------------------------------------------------


 

hereof, the Partnership to issue to the General Partner, Partnership Interests
or rights, options, warrants or convertible or exchangeable securities of the
Partnership having designations, preferences and other rights, all such that the
economic interests are substantially the same as those of such additional
Shares, other equity securities, New Securities or Convertible Funding Debt, as
the case may be, and (ii) the General Partner transfers to the Partnership, as
an additional Capital Contribution, the proceeds from the grant, award, or
issuance of such additional Shares, other equity securities, New Securities or
Convertible Funding Debt, as the case may be, or from the exercise of rights
contained in such additional Shares, other equity securities, New Securities or
Convertible Funding Debt, as the case may be. Without limiting the foregoing,
the General Partner is expressly authorized to issue additional Shares, other
equity securities, New Securities or Convertible Funding Debt, as the case may
be, for less than fair market value, and the General Partner is expressly
authorized, pursuant to Section 4.2.A hereof, to cause the Partnership to issue
to the General Partner corresponding Partnership Interests, (for example, and
not by way of limitation, the issuance of Shares and corresponding Partnership
Units pursuant to a share purchase plan providing for purchases of Shares,
either by employees or shareholders, at a discount from fair market value or
pursuant to employee share options that have an exercise price that is less than
the fair market value of the Shares, either at the time of issuance or at the
time of exercise) as long as (a) the General Partner concludes in good faith
that such issuance is in the interests of the General Partner and the
Partnership and (b) the General Partner transfers all proceeds from any such
issuance or exercise to the Partnership as an additional Capital Contribution.

 

E.                                      Share Option Plan. If at any time or
from time to time, the General Partner sells or otherwise issues Shares pursuant
to any Share Option Plan, the General Partner shall transfer the proceeds of the
sale of such Shares, if any, to the Partnership as an additional Capital
Contribution in exchange for an amount of additional Partnership Units equal to
the number of Shares so sold divided by the Conversion Factor.

 

F.                                      Funding Debt. The General Partner or the
General Partner Entity or any wholly owned Subsidiary of either of them may
incur a Funding Debt, including, without limitation, a Funding Debt that is
convertible into Shares or otherwise constitutes a class of New Securities
(“Convertible Funding Debt”), subject to the condition that the General Partner,
the General Partner Entity or such Subsidiary, as the case may be, lend to the
Partnership the net proceeds of such Funding Debt; provided that Convertible
Funding Debt shall be issued in accordance with the provisions of Section 7.5.D
above; and, provided further that the General Partner, the General Partner
Entity or such Subsidiary shall not be obligated to lend the net proceeds of any
Funding Debt to the Partnership in a manner that would be inconsistent with the
General Partner’s or General Partner Entity’s ability to remain qualified as a
REIT. If the General Partner, General Partner Entity or such Subsidiary enters
into any Funding Debt, the loan to the Partnership shall be on comparable terms
and conditions, including interest rate, repayment schedule, costs and expenses
and other financial terms, as are applicable with respect to or incurred in
connection with such Funding Debt.

 

G.                                     Capital Contributions of the General
Partner.  The Capital Contributions by the General Partner pursuant to Sections
7.5.D and 7.5.E will be deemed to equal the cash contributed by the General
Partner plus (a) in the case of cash contributions funded by an offering of any
equity interests in or other securities of the General Partner, the offering
costs

 

32

--------------------------------------------------------------------------------


 

attributable to the cash contributed to the Partnership, and (b) in the case of
Partnership Units issued pursuant to Section 7.5.E, an amount equal to the
difference between the Value of the Shares sold pursuant to any Share Option
Plan and the net proceeds of such sale.

 

H.                                    Tax Loans. The General Partner or the
General Partner Entity may in its sole and absolute discretion, cause the
Partnership to make an interest free loan to the General Partner or the General
Partner Entity, as applicable, provided that the proceeds of such loans are used
to satisfy any tax liabilities of the General Partner or the General Partner
Entity, as applicable.

 


SECTION 7.6                                        TRANSACTIONS WITH AFFILIATES


 

A.                                   Transactions with Certain Affiliates.
Except as expressly permitted by this Agreement with respect to any non-arms’
length transaction with an Affiliate, the Partnership shall not, directly or
indirectly, sell, transfer or convey any property to, or purchase any property
from, or borrow funds from, or lend funds to, any Partner or any Affiliate of
the Partnership that is not also a Subsidiary of the Partnership, except
pursuant to transactions that are determined in good faith by the General
Partner to be on terms that are fair and reasonable and no less favorable to the
Partnership than would be obtained from an unaffiliated third party.

 

B.                                     Conflict Avoidance. The General Partner
is expressly authorized to enter into, in the name and on behalf of the
Partnership, a non-competition arrangement and other conflict avoidance
agreements with various Affiliates of the Partnership and General Partner on
such terms as the General Partner, in its sole and absolute discretion, believes
are advisable.

 

C.                                     Benefit Plans Sponsored by the
Partnership. The General Partner in its sole and absolute discretion and without
the approval of the Limited Partners, may propose and adopt on behalf of the
Partnership employee benefit plans funded by the Partnership for the benefit of
employees of the General Partner, the Partnership, Subsidiaries of the
Partnership or any Affiliate of any of them.

 


SECTION 7.7                                        INDEMNIFICATION


 

A.                                   General. The Partnership shall indemnify
each Indemnitee to the fullest extent provided by the Act from and against any
and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, attorneys fees and other legal fees and
expenses), judgments, fines, settlements and other amounts arising from or in
connection with any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, incurred by the Indemnitee and
relating to the Partnership or the General Partner or the General Partner Entity
or the operation of, or the ownership of property by, the Indemnitee,
Partnership or the General Partner or the General Partner Entity as set forth in
this Agreement in which any such Indemnitee may be involved, or is threatened to
be involved, as a party or otherwise, unless it is established by a final
determination of a court of competent jurisdiction that: (i) the act or omission
of the Indemnitee was material to the matter giving rise to the proceeding and
either was committed in bad faith or was the result of active and deliberate
dishonesty, (ii) the Indemnitee actually received an improper personal benefit
in money, property or services or (iii) in the case of any criminal proceeding,
the Indemnitee had reasonable cause to believe that the act or omission was
unlawful. Without limitation, the foregoing indemnity shall

 

33

--------------------------------------------------------------------------------


 

extend to any liability of any Indemnitee, pursuant to a loan guarantee,
contractual obligation for any indebtedness or other obligation or otherwise,
for any indebtedness of the Partnership or any Subsidiary of the Partnership
(including, without limitation, any indebtedness which the Partnership or any
Subsidiary of the Partnership has assumed or taken subject to), and the General
Partner is hereby authorized and empowered, on behalf of the Partnership, to
enter into one or more indemnity agreements consistent with the provisions of
this Section 7.7 in favor of any Indemnitee having or potentially having
liability for any such indebtedness. The termination of any proceeding by
judgment, order or settlement does not create a presumption that the Indemnitee
did not meet the requisite standard of conduct set forth in this Section 7.7.A.
The termination of any proceeding by conviction or upon a plea of nolo
contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that the Indemnitee acted in a manner
contrary to that specified in this Section 7.7.A with respect to the subject
matter of such proceeding. Any indemnification pursuant to this Section 7.7
shall be made only out of the assets of the Partnership, and any insurance
proceeds from the liability policy covering the General Partner and any
Indemnitee, and neither the General Partner nor any Limited Partner shall have
any obligation to contribute to the capital of the Partnership or otherwise
provide funds to enable the Partnership to fund its obligations under this
Section 7.7.

 

B.                                     Reimbursement of Expenses. Reasonable
expenses expected to be incurred by an Indemnitee shall be paid or reimbursed by
the Partnership in advance of the final disposition of any and all claims,
demands, actions, suits or proceedings, civil, criminal, administrative or
investigative made or threatened against an Indemnitee upon receipt by the
Partnership of (i) a written affirmation by the Indemnitee of the Indemnitee’s
good faith belief that the standard of conduct necessary for indemnification by
the Partnership as authorized in this Section 7.7.A has been met and (ii) a
written undertaking by or on behalf of the Indemnitee to repay the amount if it
shall ultimately be determined that the standard of conduct has not been met.

 

C.                                     No Limitation of Rights. The
indemnification provided by this Section 7.7 shall be in addition to any other
rights to which an Indemnitee or any other Person may be entitled under any
agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity unless otherwise provided in a written agreement pursuant to which
such Indemnitee is indemnified.

 

D.                                    Insurance. The Partnership may purchase
and maintain insurance on behalf of the Indemnitees and such other Persons as
the General Partner shall determine against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Indemnitee or Person against such liability under the
provisions of this Agreement.

 

E.                                      No Personal Liability for Limited
Partners. In no event may an Indemnitee subject any of the Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

 

F.                                      Interested Transactions. An Indemnitee
shall not be denied indemnification in whole or in part under this Section 7.7
because the Indemnitee had an interest in the transaction

 

34

--------------------------------------------------------------------------------


 

with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.

 

G.                                     Benefit. The provisions of this
Section 7.7 are for the benefit of the Indemnitees, their employees, officers,
directors, trustees, heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons. Any
amendment, modification or repeal of this Section 7.7, or any provision hereof,
shall be prospective only and shall not in any way affect the limitation on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or related to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

H.                                    Indemnification Payments Not
Distributions. If and to the extent any payments to the General Partner pursuant
to this Section 7.7 constitute gross income to the General Partner (as opposed
to the repayment of advances made on behalf of the Partnership), such amounts
shall constitute guaranteed payments within the meaning of Section 707(c) of the
Code, shall be treated consistently therewith by the Partnership and all
Partners, and shall not be treated as distributions for purposes of computing
the Partners’ Capital Accounts.

 

I.                                         Exception to Indemnification.
Notwithstanding anything to the contrary in this Agreement, the General Partner
shall not be entitled to indemnification hereunder for any loss, claim, damage,
liability or expense for which the General Partner is obligated to indemnify the
Partnership under any other agreement between the General Partner and the
Partnership.

 


SECTION 7.8                                        LIABILITY OF THE GENERAL
PARTNER


 

A.                                   General. Notwithstanding anything to the
contrary set forth in this Agreement, the General Partner (which for the
purposes of this Section 7.8 shall include the directors, trustees and officers
of the General Partner) shall not be liable for monetary or other damages to the
Partnership, any Partners or any Assignees for losses sustained, liabilities
incurred or benefits not derived as a result of errors in judgment or mistakes
of fact or law or of any act or omission unless the General Partner acted in bad
faith and the act or omission was material to the matter giving rise to the
loss, liability or benefit not derived.

 

B.                                     Obligation to Consider Interests of
General Partner Entity.  The Limited Partners expressly acknowledge that the
General Partner, in considering whether to dispose of any of the Partnership
assets, shall take into account the tax consequences to the General Partner
Entity of any such disposition and shall have no liability whatsoever to the
Partnership or any Limited Partner for decisions that are based upon or
influenced by such tax consequences.

 

C.                                     No Obligation to Consider Separate
Interests of Limited Partners or Shareholders. The Limited Partners expressly
acknowledge that the General Partner is acting on behalf of the Partnership and
the shareholders of the General Partner Entity, that the General Partner is
under no obligation to consider the separate interests of the Limited Partners
(including, without limitation, the tax consequences to Limited Partners or
Assignees) in deciding whether to cause the Partnership to take (or decline to
take) any actions, and that the General Partner shall not be liable for monetary
or other damages for losses sustained, liabilities incurred or benefits not

 

35

--------------------------------------------------------------------------------


 

derived by Limited Partners in connection with any decisions or actions made or
taken or declined to be made or taken, provided that the General Partner has
acted pursuant to its authority under this Agreement.

 

D.                                    Actions of Agents. Subject to its
obligations and duties as General Partner set forth in Section 7.1.A, the
General Partner may exercise any of the powers granted to it by this Agreement
and perform any of the duties imposed upon it hereunder either directly or by or
through its agents. The General Partner shall not be responsible for any
misconduct or negligence on the part of any such agent appointed by the General
Partner in good faith.

 

E.                                      Effect of Amendment. Notwithstanding any
other provision contained herein, any amendment, modification or repeal of this
Section 7.8 or any provision hereof shall be prospective only and shall not in
any way affect the limitations on the General Partner’s liability to the
Partnership and the Limited Partners under this Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

F.                                      Limitations of Fiduciary Duty.  Sections
7.1.B, 7.1.E and this Section 7.8 and any other Section of this Agreement
limiting the liability of the General Partner and/or its trustees, directors and
officers shall constitute an express limitation of any duties, fiduciary or
otherwise, that they would owe the Partnership or the Limited Partners if such
duty would be imposed by any law, in equity or otherwise.

 


SECTION 7.9                                        OTHER MATTERS CONCERNING THE
GENERAL PARTNER

 

A.                                   Reliance on Documents. The General Partner
may rely and shall be protected in acting or refraining from acting upon any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, bond, debenture or other paper or document believed by
it in good faith to be genuine and to have been signed or presented by the
proper party or parties.

 

B.                                     Reliance on Advisors. The General Partner
may consult with legal counsel, accountants, appraisers, management consultants,
investment bankers and other consultants and advisers selected by it, and any
act taken or omitted to be taken in reliance upon the opinion of such Persons as
to matters which the General Partner reasonably believes to be within such
Person’s professional or expert competence shall be conclusively presumed to
have been done or omitted in good faith and in accordance with such opinion.

 

C.                                     Action Through Agents. The General
Partner shall have the right, in respect of any of its powers or obligations
hereunder, to act through any of its duly authorized officers and a duly
appointed attorney or attorneys-in-fact. Each such attorney shall, to the extent
provided by the General Partner in the power of attorney, have full power and
authority to do and perform all and every act and duty that is permitted or
required to be done by the General Partner hereunder.

 

D.                                    Actions to Maintain REIT Status or Avoid
Taxation of the General Partner Entity. Notwithstanding any other provisions of
this Agreement or the Act, any action of the General Partner on behalf of the
Partnership or any decision of the General Partner to refrain from acting

 

36

--------------------------------------------------------------------------------


 

on behalf of the Partnership undertaken in the good faith belief that such
action or omission is necessary or advisable in order (i) to protect the ability
of the General Partner Entity to qualify as a REIT or (ii) to allow the General
Partner Entity to avoid incurring any liability for taxes under Section 857 or
4981 of the Code, is expressly authorized under this Agreement and is deemed
approved by all of the Limited Partners.

 


SECTION 7.10                                 RELIANCE BY THIRD PARTIES


 

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without consent or approval of any other Partner or
Person, to encumber, sell or otherwise use in any manner any and all assets of
the Partnership, to enter into any contracts on behalf of the Partnership and to
take any and all actions on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner as if the General Partner were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives any and all defenses or other remedies that may be
available against such Person to contest, negate or disaffirm any action of the
General Partner in connection with any such dealing, in each case except to the
extent that such action imposes, or purports to impose, liability on the Limited
Partner. In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (i) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership, and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

 


SECTION 7.11                                 RESTRICTIONS ON GENERAL PARTNER’S
AUTHORITY


 

A.                                   Consent Required. The General Partner may
not take any action in contravention of an express prohibition or limitation of
this Agreement without the written Consent of (i) all Partners adversely
affected or (ii) such lower percentage of the Partnership Interests held by
Limited Partners as may be specifically provided for under a provision of this
Agreement or the Act.  The preceding sentence shall not apply to any limitation
or prohibition in this Agreement that expressly authorizes the General Partner
to take action (either in its discretion or in specified circumstances) so long
as the General Partner acts within the scope of such authority.

 

B.                                     Sale of All Assets of the Partnership.
Except as provided in Article XIII, the General Partner may not, directly or
indirectly, cause the Partnership to sell, exchange, transfer or otherwise
dispose of all or substantially all of the Partnership’s assets in a single
transaction or a series of related transactions (including by way of merger
(including a triangular merger), consolidation or other combination with any
other Persons) without the Consent of the Partners holding Partnership Interests
representing more than fifty percent (50%) of the Percentage

 

37

--------------------------------------------------------------------------------


 

Interest of the Class A Units, provided, however, that the foregoing limitation
shall not apply to any leases of all or substantially all of the Partnership’s
assets entered into by the Partnership in order to satisfy any REIT
Requirements.

 


SECTION 7.12                                 LOANS BY THIRD PARTIES


 

The Partnership may incur Debt, or enter into similar credit, guarantee,
financing or refinancing arrangements for any purpose (including, without
limitation, in connection with any acquisition of property and any borrowings
from, or guarantees of Debt of the General Partner or any of its Affiliates)
with any Person upon such terms as the General Partner determines appropriate.

 


ARTICLE VIII
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS


 


SECTION 8.1                                        LIMITATION OF LIABILITY


 

The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5, or under the Act.

 


SECTION 8.2                                        MANAGEMENT OF BUSINESS


 

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates, or any officer, director, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operation, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, director, employee, partner, agent or trustee of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.

 


SECTION 8.3                                        OUTSIDE ACTIVITIES OF LIMITED
PARTNERS


 

Subject to Section 7.5 hereof, and subject to any agreements entered into
pursuant to Section 7.6.B hereof and to any other agreements entered into by a
Limited Partner or its Affiliates with the Partnership or a Subsidiary, any
Limited Partner (other than the General Partner) and any officer, director,
employee, agent, trustee, Affiliate or shareholder of any Limited Partner shall
be entitled to and may have business interests and engage in business activities
in addition to those relating to the Partnership, including business interests
and activities in direct or indirect competition with the Partnership. Neither
the Partnership nor any Partners shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee. None of
the Limited Partners (other than the General Partner) or any other Person shall
have any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person (other than the
General Partner

 

38

--------------------------------------------------------------------------------


 

to the extent expressly provided herein), and no Person (other than the General
Partner) shall have any obligation pursuant to this Agreement to offer any
interest in any such business venture to the Partnership, any Limited Partner or
any such other Person, even if such opportunity is of a character which, if
presented to the Partnership, any Limited Partner or such other Person, could be
taken by such Person.

 


SECTION 8.4                                        RETURN OF CAPITAL


 

Except pursuant to the right of redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. No Limited
Partner or Assignee shall have priority over any other Limited Partner or
Assignee either as to the return of Capital Contributions (except as permitted
by Section 4.2.A) or, except to the extent provided by Exhibit C or as permitted
by Sections 4.2.A, 5.1.B(i), 6.1.A and 6.1.B, or otherwise expressly provided in
this Agreement, as to profits, losses, distributions or credits.

 


SECTION 8.5                                        RIGHTS OF LIMITED PARTNERS
RELATING TO THE PARTNERSHIP


 

A.                                   General. In addition to other rights
provided by this Agreement or by the Act, and except as limited by
Section 8.5.D, each Limited Partner shall have the right, for a purpose
reasonably related to such Limited Partner’s interest as a limited partner in
the Partnership, upon written demand with a statement of the purpose of such
demand and at such Limited Partner’s own expense:

 

(1)                                  to obtain a copy of the most recent annual
and quarterly reports filed with the Securities and Exchange Commission by
either the General Partner Entity or the Partnership, if any, pursuant to the
Exchange Act;

 

(2)                                  to obtain a copy of the Partnership’s
federal, state and local income tax returns for each Fiscal Year;

 

(3)                                  to obtain a current list of the name and
last known business, residence or mailing address of each Partner;

 

(4)                                  to obtain a copy of this Agreement and the
Certificate of Limited Partnership and all amendments thereto, together with
executed copies of all powers of attorney pursuant to which this Agreement, the
Certificate of Limited Partnership and all amendments thereto have been
executed;

 

(5)                                  to obtain true and full information
regarding the amount of cash and a description and statement of the agreed value
of any other property or services contributed by each Partner and which each
Partner has agreed to contribute in the future, and the date on which each
Partner became a Partner; and

 

(6)                                  other information regarding the affairs of
the Partnership as is just and reasonable.

 

39

--------------------------------------------------------------------------------


 

B.                                     Notice of Conversion Factor. The
Partnership shall notify each Limited Partner upon request (i) of the then
current Conversion Factor and (ii) of any changes to the Conversion Factor.

 

C.                                     Notice of Extraordinary Transaction of
the General Partner Entity. The General Partner Entity shall not make any
extraordinary distributions of cash or property to its shareholders or effect a
merger (including, without limitation, a triangular merger), consolidation or
other combination with or into another Person, a sale of all or substantially
all of its assets or any other similar extraordinary transaction without
providing written notice to the Limited Partners of its intention to make such
distribution or effect such merger, consolidation, combination, sale or other
extraordinary transaction at least twenty (20) Business Days prior to the record
date to determine shareholders eligible to receive such distribution or to vote
upon the approval of such merger, sale or other extraordinary transaction (or,
if no such record date is applicable, at least twenty (20) Business Days before
consummation of such merger, sale or other extraordinary transaction), which
notice shall describe in reasonable detail the action to be taken; provided,
however, that the General Partner, in its sole and absolute discretion, may
shorten the required notice period of not less than twenty (20) Business Days
prior to the record date to determine the shareholders eligible to vote upon a
merger transaction (but not any of the other transactions covered by this
Section 8.5.C.) to a period of not less than ten (10) calendar days (thereby
continuing to afford the holders of Partnership Units the opportunity to redeem
Partnership Units under Section 8.6 on or prior to the record date for the
shareholder vote on the merger transaction) so long as (i) the General Partner
Entity will be the surviving entity in such merger transaction, (ii) immediately
following the merger transaction, Persons who held voting securities of the
General Partner Entity immediately prior to such merger transaction will hold,
solely by reason of the ownership of voting securities of the General Partner
Entity immediately prior to the merger transaction, voting securities of the
General Partner Entity representing not less than fifty-one percent (51%) of the
total combined voting power of all outstanding voting securities of the General
Partner Entity after such merger, and (iii) in the event that in connection with
such merger transaction the Partnership will merge with another entity, the
Partnership will be the surviving entity in such merger. This provision for such
notice shall not be deemed (i) to permit any transaction that otherwise is
prohibited by this Agreement or requires a Consent of the Partners or (ii) to
require a Consent on the part of any one or more of the Limited Partners to a
transaction that does not otherwise require Consent under this Agreement. Each
Limited Partner agrees, as a condition to the receipt of the notice pursuant
hereto, to keep confidential the information set forth therein until such time
as the General Partner Entity has made public disclosure thereof and to use such
information during such period of confidentiality solely for purposes of
determining whether to exercise the Redemption Right; provided, however, that a
Limited Partner may disclose such information to its attorney, accountant and/or
financial advisor for purposes of obtaining advice with respect to such exercise
so long as such attorney, accountant and/or financial advisor agrees to receive
and hold such information subject to this confidentiality requirement.

 

D.                                    Confidentiality. Notwithstanding any other
provision of this Section 8.5, the General Partner may keep confidential from
the Limited Partners, for such period of time as the General Partner determines
in its sole and absolute discretion, any information that (i) the General
Partner reasonably believes to be in the nature of trade secrets or other
information the disclosure of which the General Partner in good faith believes
is not in the best interests of the

 

40

--------------------------------------------------------------------------------


 

Partnership or could damage the Partnership or its business or (ii) the
Partnership is required by law or by agreements with unaffiliated third parties
to keep confidential, provided that this Section 8.5.D shall not affect the
notice requirements set forth in Section 8.5.C above.

 

Section 8.6                                        Redemption Right

 

A.                                   General. (i) Subject to Section 8.6.C, at
any time on or after one year following the date of the initial issuance thereof
(which, in the event of the transfer of a Class A Unit or Class B Unit, shall be
deemed to be the date that the Class A Unit (or corresponding Class B Unit) or
such Class B Unit, as the case may be, was issued to the original recipient
thereof for purposes of this Section 8.6), the holder of a Partnership Unit (if
other than the General Partner or the General Partner Entity or any Subsidiary
of either the General Partner or the General Partner Entity) shall have the
right (the “Redemption Right”) to require the Partnership to redeem such
Partnership Unit, with such redemption to occur on the Specified Redemption Date
and at a redemption price equal to and in the form of the Cash Amount to be paid
by the Partnership. Any such Redemption Right shall be exercised pursuant to a
Notice of Redemption delivered to the Partnership (with a copy to the General
Partner) by the holder of the Partnership Units who is exercising the Redemption
Right (the “Redeeming Partner”). A Limited Partner may exercise the Redemption
Right from time to time, without limitation as to frequency, with respect to
part or all of the Partnership Units that it owns, as selected by the Limited
Partner, provided that a Limited Partner may not exercise the Redemption Right
for less than one thousand (1,000) Partnership Units of a particular class
unless such Redeeming Partner then holds less than one thousand (1,000)
Partnership Units in that class, in which event the Redeeming Partner must
exercise the Redemption Right for all of the Partnership Units held by such
Redeeming Partner in that class, and provided further that, with respect to a
Limited Partner which is an entity, such Limited Partner may exercise the
Redemption Right for less than one thousand (1,000) Partnership Units without
regard to whether or not such Limited Partner is exercising the Redemption Right
for all of the Partnership Units held by such Limited Partner as long as such
Limited Partner is exercising the Redemption Right on behalf of one or more of
its equity owners in respect of one hundred percent (100%) of such equity
owners’ interests in such Limited Partner. For purposes hereof, a Class A Unit
issued upon conversion of a Class B Unit shall be deemed to have been issued
when the Class B Unit was issued.

 

(ii)                                  The Redeeming Partner shall have no right
with respect to any Partnership Units so redeemed to receive any distributions
paid in respect of a Partnership Record Date for distributions in respect of
Partnership Units after the Specified Redemption Date with respect to such
Partnership Units.

 

(iii)                               The Assignee of any Limited Partner may
exercise the rights of such Limited Partner pursuant to this Section 8.6, and
such Limited Partner shall be deemed to have assigned such rights to such
Assignee and shall be bound by the exercise of such rights by such Limited
Partner’s Assignee. In connection with any exercise of such rights by such
Assignee on behalf of such Limited Partner, the Cash Amount shall be paid by the
Partnership directly to such Assignee and not to such Limited Partner.

 

(iv)                              If the General Partner Entity provides notice
to the Limited Partners, pursuant to Section 8.5.C hereof, the Redemption Right
shall be exercisable, without regard to

 

41

--------------------------------------------------------------------------------


 

whether the Partnership Units have been outstanding for any specified period,
during the period commencing on the date on which the General Partner Entity
provides such notice and ending on the record date to determine shareholders
eligible to receive such distribution or to vote upon the approval of such
merger, sale or other extraordinary transaction (or, if no such record date is
applicable, at least twenty (20) Business Days before the consummation of such
merger, sale or other extraordinary transaction). If this subparagraph (iv)
applies, the Specified Redemption Date is the date on which the Partnership and
the General Partner receive notice of exercise of the Redemption Right, rather
than ten (10) Business Days after receipt of the notice of redemption.

 

B.                                     General Partner Assumption of Right. (i)
If a Limited Partner has delivered a Notice of Redemption, the General Partner
Entity may, in its sole and absolute discretion (subject to the limitations on
ownership and transfer of Shares set forth in the Declaration of Trust), elect
to assume directly and satisfy a Redemption Right.  If such election is made by
the General Partner Entity, the Partnership shall determine whether the General
Partner Entity shall pay the Redemption Amount in the form of the Cash Amount or
the Shares Amount.  The Partnership’s decision regarding whether such payment
shall be made in the form of the Cash Amount or the Shares Amount shall be made
by the General Partner, in its capacity as the general partner of the
Partnership and in its sole and absolute discretion.  Payment of the Redemption
Amount in the form of Shares shall be in Shares registered for resale under
Section 12 of the Exchange Act and listed for trading on the exchange or
national market on which the Shares are Publicly Traded and the issuance of
Shares upon redemption shall be registered under the Securities Act or, at the
election of the General Partner Entity resale of the Shares issued upon
redemption shall be registered (so long as the Redeeming Partner provides all
information required for such registration), and, provided further that, if the
Shares are not Publicly Traded at the time a Redeeming Partner exercises its
Redemption Right, the Redemption Amount shall be paid only in the form of the
Cash Amount unless the Redeeming Partner, in its sole and absolute discretion,
consents to payment of the Redemption Amount in the form of the Shares Amount),
on the Specified Redemption Date, upon such payment the General Partner Entity
shall acquire the Partnership Units offered for redemption by the Redeeming
Partner and shall be treated for all purposes of this Agreement as the owner of
such Partnership Units. Unless the General Partner Entity, in its sole and
absolute discretion, shall exercise its right to assume directly and satisfy the
Redemption Right, the General Partner Entity shall not have any obligation to
the Redeeming Partner or to the Partnership with respect to the Redeeming
Partner’s exercise of the Redemption Right. If the General Partner Entity shall
exercise its right to assume directly and satisfy the Redemption Right in the
manner described in the first sentence of this Section 8.6B and shall fully
perform its obligations in connection therewith, the Partnership shall have no
right or obligation to pay any amount to the Redeeming Partner with respect to
such Redeeming Partner’s exercise of the Redemption Right, and each of the
Redeeming Partner, the Partnership and the General Partner Entity shall, for
federal income tax purposes, treat the transaction between the General Partner
Entity and the Redeeming Partner as a sale of the Redeeming Partner’s
Partnership Units to the General Partner Entity. Nothing contained in this
Section 8.6.B shall imply any right of the General Partner Entity to require any
Limited Partner to exercise the Redemption Right afforded to such Limited
Partner pursuant to Section 8.6.A.

 

(ii)                                  If the General Partner Entity determines
to pay the Redeeming Partner the Redemption Amount in the form of Shares, the
total number of Shares to be paid to the Redeeming Partner in exchange for the
Redeeming Partner’s Partnership Units shall be the

 

42

--------------------------------------------------------------------------------


 

applicable Shares Amount. If this amount is not a whole number of Shares, the
Redeeming Partner shall be paid (i) that number of Shares which equals the
nearest whole number less than such amount plus (ii) an amount of cash which the
General Partner Entity determines, in its reasonable discretion, to represent
the fair value of the remaining fractional Share which would otherwise be
payable to the Redeeming Partner.

 

(iii)                               Each Redeeming Partner agrees to execute
such documents as the General Partner Entity may reasonably require in
connection with the issuance of Shares upon exercise of the Redemption Right.

 

C.                                     Exceptions to Exercise of Redemption
Right. Notwithstanding the provisions of Sections 8.6.A and 8.6.B, a Partner
shall not be entitled to exercise the Redemption Right pursuant to Section 8.6.A
if (but only as long as) the delivery of Shares to such Partner on the Specified
Redemption Date would be (i) prohibited under the restrictions on the ownership
or transfer of Shares in the Declaration of Trust (or, if the General Partner is
not the General Partner Entity, the organizational documents of the General
Partner Entity) or (ii) prohibited under applicable federal or state securities
laws or regulations (in each case regardless of whether the General Partner
Entity would in fact assume and satisfy the Redemption Right).

 

D.                                    No Liens on Partnership Units Delivered
for Redemption. Each Limited Partner covenants and agrees with the General
Partner that all Partnership Units delivered for redemption shall be delivered
to the Partnership or the General Partner Entity, as the case may be, free and
clear of all liens; and, notwithstanding anything contained herein to the
contrary, neither the General Partner Entity nor the Partnership shall be under
any obligation to acquire Partnership Units which are or may be subject to any
liens. Each Limited Partner further agrees that, if any state or local property
transfer tax is payable as a result of the transfer of its Partnership Units to
the Partnership or the General Partner Entity, such Limited Partner shall assume
and pay such transfer tax.

 

E.                                      Additional Partnership Interests;
Modification of Holding Period. If the Partnership issues Partnership Interests
to any Additional Limited Partner pursuant to Article IV, the General Partner
shall make such revisions to this Section 8.6 as it determines are necessary to
reflect the issuance of such Partnership Interests (including setting forth any
restrictions on the exercise of the Redemption Right with respect to such
Partnership Interests) which differ from those set forth in this Agreement),
provided that no such revisions shall materially adversely affect the rights of
any other Limited Partner to exercise its Redemption Right without that Limited
Partner’s prior written consent. In addition, the General Partner may, with
respect to any holder or holders of Partnership Units, at any time and from time
to time, as it shall determine in its sole and absolute discretion, (i) reduce
or waive the length of the period prior to which such holder or holders may not
exercise the Redemption Right or (ii) reduce or waive the length of the period
between the exercise of the Redemption Right and the Specified Redemption Date.

 

43

--------------------------------------------------------------------------------


 

ARTICLE IX
BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1                                        Records and Accounting

 

The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including, without limitation, all books and records necessary to
provide to the Limited Partners any information, lists and copies of documents
required to be provided pursuant to Section 9.3. Any records maintained by or on
behalf of the Partnership in the regular course of its business may be kept on,
or be in the form of, punch cards, magnetic tape, photographs, micrographics or
any other information storage device, provided that the records so maintained
are convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles.

 

Section 9.2                                        Fiscal Year

 

The fiscal year of the Partnership shall be the calendar year.

 

Section 9.3                                        Reports

 

A.                                   Annual Reports. As soon as practicable, but
in no event later than the date on which the General Partner Entity mails its
annual report to its shareholders, the General Partner Entity shall cause to be
mailed to each Limited Partner an annual report, as of the close of the most
recently ended Fiscal Year, containing financial statements of the Partnership,
or of the General Partner Entity if such statements are prepared on a
consolidated basis with the Partnership, for such Fiscal Year, presented in
accordance with generally accepted accounting principles, such statements to be
audited by a nationally recognized firm of independent public accountants
selected by the General Partner Entity.

 

B.                                     Quarterly Reports. If and to the extent
that the General Partner Entity mails quarterly reports to its shareholders, as
soon as practicable, but in no event later than the date on such reports are
mailed, the General Partner Entity shall cause to be mailed to each Limited
Partner a report containing unaudited financial statements, as of the last day
of such fiscal quarter, of the Partnership, or of the General Partner Entity if
such statements are prepared on a consolidated basis with the Partnership, and
such other information as may be required by applicable law or regulation, or as
the General Partner determines to be appropriate.

 

44

--------------------------------------------------------------------------------


 

ARTICLE X
TAX MATTERS

 

Section 10.1                                 Preparation of Tax Returns

 

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use all reasonable efforts to furnish, within ninety (90) days of the close of
each taxable year, the tax information reasonably required by Limited Partners
for federal and state income tax reporting purposes.

 

Section 10.2                                 Tax Elections

 

Except as otherwise provided herein, the General Partner shall, in its sole and
absolute discretion, determine whether to make any available election pursuant
to the Code (including the election under Section 754 of the Code). The General
Partner shall have the right to seek to revoke any such election upon the
General Partner’s determination in its sole and absolute discretion that such
revocation is in the best interests of the Partners.

 

Section 10.3                                 Tax Matters Partner

 

A.                                   General. The General Partner shall be the
“tax matters partner” of the Partnership for federal income tax purposes.
Pursuant to Section 6223(c)(3) of the Code, upon receipt of notice from the IRS
of the beginning of an administrative proceeding with respect to the
Partnership, the tax matters partner shall furnish the IRS with the name,
address, taxpayer identification number and profit interest of each of the
Limited Partners and any Assignees; provided, however, that such information is
provided to the Partnership by the Limited Partners.

 

B.                                     Powers. The tax matters partner is
authorized, but not required:

 

(1)                                  to enter into any settlement with the IRS
with respect to any administrative or judicial proceedings for the adjustment of
Partnership items required to be taken into account by a Partner for income tax
purposes (such administrative proceedings being referred to as a “tax audit” and
such judicial proceedings being referred to as “judicial review”), and in the
settlement agreement the tax matters partner may expressly state that such
agreement shall bind all Partners, except that such settlement agreement shall
not bind any Partner (i) who (within the time prescribed pursuant to the Code
and Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a “notice partner” (as defined in Section
6231(a)(8) of the Code) or a member of a “notice group” (as defined in Section
6223(b)(2) of the Code);

 

(2)                                  if a notice of a final administrative
adjustment at the Partnership level of any item required to be taken into
account by a Partner for tax purposes (a “final adjustment”) is mailed to the
tax matters partner, to seek judicial review of such

 

45

--------------------------------------------------------------------------------


 

final adjustment, including the filing of a petition for readjustment with the
Tax Court or the filing of a complaint for refund with the United States Claims
Court or the District Court of the United States for the district in which the
Partnership’s principal place of business is located;

 

(3)                                  to intervene in any action brought by any
other Partner for judicial review of a final adjustment;

 

(4)                                  to file a request for an administrative
adjustment with the IRS at any time and, if any part of such request is not
allowed by the IRS, to file an appropriate pleading (petition or complaint) for
judicial review with respect to such request;

 

(5)                                  to enter into an agreement with the IRS to
extend the period for assessing any tax which is attributable to any item
required to be taken into account by a Partner for tax purposes, or an item
affected by such item; and

 

(6)                                  to take any other action on behalf of the
Partners of the Partnership in connection with any tax audit or judicial review
proceeding to the extent permitted by applicable law or regulations.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 shall be fully applicable to the tax matters partner in its
capacity as such.

 

C.                                     Reimbursement. The tax matters partner
shall receive no compensation for its services. All third party costs and
expenses incurred by the tax matters partner in performing its duties as such
(including legal and accounting fees and expenses) shall be borne by the
Partnership. Nothing herein shall be construed to restrict the Partnership from
engaging an accounting firm and/or law firm to assist the tax matters partner in
discharging its duties hereunder, so long as the compensation paid by the
Partnership for such services is reasonable.

 

Section 10.4                                 Organizational Expenses

 

The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a sixty (60) month period as provided in
Section 709 of the Code.

 

Section 10.5                                 Withholding

 

Each Limited Partner hereby authorizes the Partnership to withhold from or pay
on behalf of or with respect to such Limited Partner any amount of federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Section 1441, 1442, 1445, or 1446 of the Code. Any
amount paid on behalf of or with respect to a Limited Partner shall constitute a
loan by the Partnership to such

 

46

--------------------------------------------------------------------------------


 

Limited Partner, which loan shall be repaid by such Limited Partner within
fifteen (15) days after notice from the General Partner that such payment must
be made unless (i) the Partnership withholds such payment from a distribution
which would otherwise be made to the Limited Partner or (ii) the General Partner
determines, in its sole and absolute discretion, that such payment may be
satisfied out of the available funds of the Partnership which would, but for
such payment, be distributed to the Limited Partner. Any amounts withheld
pursuant to the foregoing clauses (i) or (ii) shall be treated as having been
distributed to such Limited Partner. Each Limited Partner hereby unconditionally
and irrevocably grants to the Partnership a security interest in such Limited
Partner’s Partnership Interest to secure such Limited Partner’s obligation to
pay to the Partnership any amounts required to be paid pursuant to this Section
10.5. If a Limited Partner fails to pay any amounts owed to the Partnership
pursuant to this Section 10.5 when due, the General Partner may, in its sole and
absolute discretion, elect to make the payment to the Partnership on behalf of
such defaulting Limited Partner, and in such event shall be deemed to have
loaned such amount to such defaulting Limited Partner and shall succeed to all
rights and remedies of the Partnership as against such defaulting Limited
Partner (including, without limitation, the right to receive distributions). Any
amounts payable by a Limited Partner hereunder shall bear interest at the base
rate on corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, plus four (4) percentage
points (but not higher than the maximum lawful rate that may be charged under
the law) from the date such amount is due (i.e., fifteen (15) days after demand)
until such amount is paid in full. Each Limited Partner shall take such actions
as the Partnership or the General Partner shall request to perfect or enforce
the security interest created hereunder.

 

ARTICLE XI
TRANSFERS AND WITHDRAWALS

 

Section 11.1                                 Transfer

 

A.                                   Definition. The term “transfer,” when used
in this Article XI with respect to a Partnership Interest or a Partnership Unit,
shall be deemed to refer to a transaction by which the General Partner purports
to assign all or any part of its General Partnership Interest to another Person
or by which a Limited Partner purports to assign all or any part of its Limited
Partnership Interest to another Person, and includes a sale, assignment, gift,
pledge, encumbrance, hypothecation, mortgage, exchange or any other disposition
by law or otherwise. The term “transfer” when used in this Article XI does not
include any redemption or repurchase of Partnership Units by the Partnership
from a Partner or acquisition of Partnership Units from a Limited Partner by the
General Partner Entity pursuant to Section 8.6 or otherwise. No part of the
interest of a Limited Partner shall be subject to the claims of any creditor,
any spouse for alimony or support, or to legal process, and may not be
voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement.

 

B.                                     General. No Partnership Interest shall be
transferred, in whole or in part, except in accordance with the terms and
conditions set forth in this Article XI. Any transfer or purported transfer of a
Partnership Interest not made in accordance with this Article XI shall be null
and void.

 

47

--------------------------------------------------------------------------------


 

Section 11.2                                 Transfers of Partnership Interests
of General Partner

 

A.                                   General.  The General Partner may not
transfer any of its Partnership Interests except in connection with (i) a
transaction permitted under Section 11.2.B, (ii) any merger (including a
triangular merger), consolidation or other combination with or into another
Person following the consummation of which the equity holders of the surviving
entity are substantially identical to the shareholders of the General Partner
Entity, or (iii) as otherwise expressly permitted under this Agreement, nor
shall the General Partner withdraw as General Partner except in connection with
a transaction permitted under Section 11.2.B or any merger, consolidation, or
other combination permitted under clause (ii) of this Section 11.2.A.

 

B.                                     Specific Transactions Prohibited. The
General Partner Entity shall not engage in any merger (including a triangular
merger), consolidation or other combination with or into another Person (other
than any transaction permitted by Section 11.2.A), sale of all or substantially
all of its assets or any reclassification, recapitalization or change of
outstanding Shares (other than a change in par value, or from par value to no
par value, or as a result of a subdivision or combination as described in the
definition of “Conversion Factor”) (“Termination Transaction”), unless (i) the
Termination Transaction has been approved by the Consent of Partners holding
Partnership Interests representing more than fifty percent (50%) of the
Percentage Interest of the Class A Units, (ii) following such merger or other
consolidation, substantially all of the assets of the surviving entity consist
of Partnership Units and (iii) in connection with which all Partners either will
receive, or will have the right to receive, for each Unit an amount of cash,
securities, or other property equal to the product of the Conversion Factor and
the greatest amount of cash, securities or other property paid to a holder of
Shares, if any, corresponding to such Unit in consideration of one such Share at
any time during the period from and after the date on which the Termination
Transaction is consummated; provided that, if, in connection with the
Termination Transaction, a purchase, tender or exchange offer shall have been
made to and accepted by the holders of the percentage required for the approval
of mergers under the charter documents of the General Partner Entity, each
holder of Partnership Units shall receive, or shall have the right to receive
without any right of Consent set forth above in this subsection B, the greatest
amount of cash, securities, or other property which such holder would have
received had it exercised the Redemption Right and received Shares in exchange
for its Partnership Units immediately prior to the expiration of such purchase,
tender or exchange offer and had thereupon accepted such purchase, tender or
exchange offer. The General Partner shall not enter into an agreement or other
arrangement providing for or facilitating the creation of a General Partner
Entity other than the General Partner, unless the successor General Partner
Entity executes and delivers a counterpart to this Agreement in which such
General Partner Entity agrees to be fully bound by all of the terms and
conditions contained herein that are applicable to a General Partner Entity.

 

Section 11.3                                 Limited Partners’ Rights to
Transfer

 

A.                                   General. Except to the extent expressly
permitted in Sections 11.3.B and 11.3.C or in connection with the exercise of a
Redemption Right pursuant to Section 8.6, a Limited Partner may not transfer all
or portion of its Partnership Interest, or any of such Limited Partner’s rights
as a Limited Partner, without the prior written consent of the General Partner,
which consent may be withheld in the General Partner’s sole and absolute
discretion. Any transfer

 

48

--------------------------------------------------------------------------------


 

otherwise permitted under Sections 11.3.B and 11.3.C shall be subject to the
conditions set forth in Section 11.3.D, 11.3.E and 11.3.F, and all permitted
transfers shall be subject to Section 11.5.

 

B.                                     Incapacitated Limited Partner. If a
Limited Partner is subject to Incapacity, the executor, administrator, trustee,
committee, guardian, conservator or receiver of such Limited Partner’s estate
shall have all the rights of a Limited Partner, but not more rights than those
enjoyed by other Limited Partner, for the purpose of settling or managing the
estate and such power as the Incapacitated Limited Partner possessed to transfer
all or any part of its interest in the Partnership. The Incapacity of a Limited
Partner, in and of itself, shall not dissolve or terminate the Partnership.

 

C.                                     Permitted Transfers. A Limited Partner
may transfer, with or without the consent of the General Partner, all or a
portion of its Partnership Interest (i) in the case of a Limited Partner who is
an individual, to a member of his Immediate Family, any trust formed for the
benefit of himself and/or members of his Immediate Family, or any partnership,
limited liability company, joint venture, corporation or other business entity
comprised only of himself and/or members of his Immediate Family and entities
the ownership interests in which are owned by or for the benefit of himself
and/or members of his Immediate Family, (ii) in the case of a Limited Partner
which is a trust, to the beneficiaries of such trust, (iii) in the case of a
Limited Partner which is a partnership, limited liability company, joint
venture, corporation or other business entity to which Units were transferred
pursuant to clause (i) above, to its partners, owners or stockholders, as the
case may be, who are members of the Immediate Family of or are actually the
Person(s) who transferred Partnership Units to it pursuant to clause (i) above,
(iv) in the case of a Limited Partner which acquired Partnership Units as of the
date hereof and which is a partnership, limited liability company, joint
venture, corporation or other business entity, to its partners, owners,
stockholders or Affiliates thereof, as the case may be, or the Persons owning
the beneficial interests in any of its partners, owners or stockholders or
Affiliates thereof (it being understood that this clause (iv) will apply to all
of each Person’s Interests whether the Partnership Units relating thereto were
acquired on the date hereof or hereafter), (v) in the case of a Limited Partner
which is a partnership, limited liability company, joint venture, corporation or
other business entity other than any of the foregoing described in clause (iii)
or (iv), in accordance with the terms of any agreement between such Limited
Partner and the Partnership pursuant to which such Partnership Interest was
issued, (vi) pursuant to a gift or other transfer without consideration, (vii)
pursuant to applicable laws of descent or distribution, (viii) to another
Limited Partner and (ix) pursuant to a grant of security interest or other
encumbrance effectuated in a bona fide transaction or as a result of the
exercise of remedies related thereto, subject to the provisions of Section
11.3.F hereof. A trust or other entity will be considered formed “for the
benefit” of a Partner’s Immediate Family even though some other Person has a
remainder interest under or with respect to such trust or other entity.

 

D.                                    No Transfers Violating Securities Laws.
The General Partner may prohibit any transfer of Partnership Units by a Limited
Partner unless it receives a written opinion of legal counsel (which opinion and
counsel shall be reasonably satisfactory to the Partnership) to such Limited
Partner to the effect that such transfer would not require filing of a
registration statement under the Securities Act or would not otherwise violate
any federal or state securities laws or regulations applicable to the
Partnership or the Partnership Unit or, at the option of the Partnership, an
opinion of legal counsel to the Partnership to the same effect.

 

49

--------------------------------------------------------------------------------


 

E.                                      No Transfers Affecting Tax Status of
Partnership. No transfer of Partnership Units by a Limited Partner (including a
redemption or exchange pursuant to Section 8.6) may be made to any Person if (i)
in the opinion of legal counsel for the Partnership, there is a significant risk
that it would result in the Partnership being treated as an association taxable
as a corporation for federal income tax purposes or would result in a
termination of the Partnership for federal income tax purposes (except as a
result of the redemption or exchange for Shares of all Partnership Units held by
all Limited Partners other than the General Partner or the General Partner
Entity or any Subsidiary of the General Partner or the General Partner Entity or
pursuant to a transaction expressly permitted under Section 7.11.B or Section
11.2), (ii) in the opinion of legal counsel for the Partnership, there is a
significant risk that it would adversely affect the ability of the General
Partner Entity to continue to qualify as a REIT or would subject the General
Partner Entity to any additional taxes under Section 857 or Section 4981 of the
Code or (iii) such transfer is effectuated through an “established securities
market” or a “secondary market (or the substantial equivalent thereof)” within
the meaning of Section 7704 of the Code (provided that this clause (iii) shall
not be the basis for limiting or restricting in any manner the exercise of the
Redemption Right under Section 8.6 unless, and only to the extent that, outside
tax counsel provides to the General Partner an opinion to the effect that, in
the absence of such limitation or restriction, there is a significant risk that
the Partnership will be treated as a “publicly traded partnership” and, by
reason thereof, taxable as a corporation).

 

F.                                      No Transfers to Holders of Nonrecourse
Liabilities. No pledge or transfer of any Partnership Units may be made to a
lender to the Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability unless (i) the General Partner is
provided prior written notice thereof and (ii) the lender enters into an
arrangement with the Partnership and the General Partner to exchange or redeem
for the Redemption Amount any Partnership Units in which a security interest is
held simultaneously with the time at which such lender would be deemed to be a
partner in the Partnership for purposes of allocating liabilities to such lender
under Section 752 of the Code.

 

Section 11.4                                 Substituted Limited Partners

 

A.                                   Consent of General Partner. No Limited
Partners shall have the right to substitute a transferee as a Limited Partner in
its place. The General Partner shall, however, have the right to consent to the
admission of a transferee of the interest of a Limited Partner pursuant to this
Section 11.4 as a Substituted Limited Partner, which consent may be given or
withheld by the General Partner in its sole and absolute discretion. The General
Partner’s failure or refusal to permit a transferee of any such interests to
become a Substituted Limited Partner shall not give rise to any cause of action
against the Partnership or any Partner. The General Partner hereby grants its
consent to the admission as a Substituted Limited Partner to any bona fide
financial institution that loans money or otherwise extends credit to a holder
of Partnership Units and thereafter becomes the owner of such Partnership Units
pursuant to the exercise by such financial institution of its rights under a
pledge of such Partnership Units granted in connection with such loan or
extension of credit.

 

B.                                     Rights of Substituted Partner. A
transferee who has been admitted as a Substituted Limited Partner in accordance
with this Article XI shall have all the rights and powers and be

 

50

--------------------------------------------------------------------------------


 

subject to all the restrictions and liabilities of a Limited Partner under this
Agreement. The admission of any transferee as a Substituted Limited Partner
shall be conditioned upon the transferee executing and delivering to the
Partnership an acceptance of all the terms and conditions of this Agreement
(including, without limitation, the provisions of Section 15.11) and such other
documents or instruments as may be required to effect the admission.

 

C.                                     Partner Registry. Upon the admission of a
Substituted Limited Partner, the General Partner shall update the Partner
Registry in the books and records of the Partnership as it deems necessary to
reflect such admission in the Partner Registry.

 

Section 11.5                                 Assignees

 

If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee under Section 11.3 as a Substituted
Limited Partner, as described in Section 11.4, such transferee shall be
considered an Assignee for purposes of this Agreement. An Assignee shall be
entitled to all the rights of an assignee of a limited partnership interest
under the Act, including the right to receive distributions from the Partnership
and the share of Net Income, Net Losses, gain, loss and Recapture Income
attributable to the Partnership Units assigned to such transferee, and shall
have the rights granted to the Limited Partners under Section 8.6, but shall not
be deemed to be a holder of Partnership Units for any other purpose under this
Agreement, and shall not be entitled to vote such Partnership Units in any
matter presented to the Limited Partners for a vote (such Partnership Units
being deemed to have been voted on such matter in the same proportion as all
other Partnership Units held by Limited Partners are voted). If any such
transferee desires to make a further assignment of any such Partnership Units,
such transferee shall be subject to all the provisions of this Article XI to the
same extent and in the same manner as any Limited Partner desiring to make an
assignment of Partnership Units.

 

Section 11.6                                 General Provisions

 

A.                                   Withdrawal of Limited Partner. No Limited
Partner may withdraw from the Partnership other than as a result of a permitted
transfer of all of such Limited Partner’s Partnership Units in accordance with
this Article XI or pursuant to redemption of all of its Partnership Units under
Section 8.6.

 

B.                                     Termination of Status as Limited Partner.
Any Limited Partner who shall transfer all of its Partnership Units in a
transfer permitted pursuant to this Article XI or pursuant to redemption of all
of its Partnership Units under Section 8.6 shall cease to be a Limited Partner.

 

C.                                     Timing of Transfers. Transfers pursuant
to this Article XI may only be made upon three (3) Business Days prior notice,
unless the General Partner otherwise agrees.

 

D.                                    Allocations. If any Partnership Interest
is transferred during any quarterly segment of the Partnership’s fiscal year in
compliance with the provisions of this Article XI or redeemed or transferred
pursuant to Section 8.6, Net Income, Net Losses, each item thereof and all other
items attributable to such interest for such fiscal year shall be divided and
allocated between the transferor Partner and the transferee Partner by taking
into account their varying

 

51

--------------------------------------------------------------------------------


 

interests during the fiscal year in accordance with Section 706(d) of the Code,
using the interim closing of the books method (unless the General Partner, in
its sole and absolute discretion, elects to adopt a daily, weekly, or a monthly
proration period, in which event Net Income, Net Losses, each item thereof and
all other items attributable to such interest for such fiscal year shall be
prorated based upon the applicable method selected by the General Partner).
Solely for purposes of making such allocations, each of such items for the
calendar month in which the transfer or redemption occurs shall be allocated to
the Person who is a Partner as of midnight on the last day of said month. All
distributions of Available Cash attributable to any Partnership Unit with
respect to which the Partnership Record Date is before the date of such
transfer, assignment or redemption shall be made to the transferor Partner or
the Redeeming Partner, as the case may be, and, in the case of a transfer or
assignment other than a redemption, all distributions of Available Cash
thereafter attributable to such Partnership Unit shall be made to the transferee
Partner.

 

E.                                      Additional Restrictions. In addition to
any other restrictions on transfer herein contained, including without
limitation the provisions of this Article XI and Article VII, in no event may
any transfer or assignment of a Partnership Interest by any Partner (including
pursuant to Section 8.6) be made without the express consent of the General
Partner, in its sole and absolute discretion, (i) to any person or entity who
lacks the legal right, power or capacity to own a Partnership Interest; (ii) in
violation of applicable law; (iii) of any component portion of a Partnership
Interest, such as the Capital Account, or rights to distributions, separate and
apart from all other components of a Partnership Interest; (iv) if in the
opinion of legal counsel to the Partnership, there is a significant risk that
such transfer would cause a termination of the Partnership for federal or state
income tax purposes (except as a result of the redemption or exchange for Shares
of all Partnership Units held by all Limited Partners other than the General
Partner, the General Partner Entity, or any Subsidiary of either, or pursuant to
a transaction expressly permitted under Section 7.11.B or Section 11.2); (v) if
in the opinion of counsel to the Partnership, there is a significant risk that
such transfer would cause the Partnership to cease to be classified as a
partnership for federal income tax purposes (except as a result of the
redemption or exchange for Shares of all Units held by all Limited Partners
other than the General Partner, the General Partner Entity, or any Subsidiary of
either, or pursuant to a transaction expressly permitted under Section 7.11.B or
Section 11.2); (vi) if such transfer requires the registration of such
Partnership Interest pursuant to any applicable federal or state securities
laws; (vii) if such transfer is effectuated through an “established securities
market” or a “secondary market (or the substantial equivalent thereof)” within
the meaning of Section 7704 of the Code or such transfer causes the Partnership
to become a “publicly traded partnership,” as such term is defined in Section
469(k)(2) or Section 7704(b) of the Code (provided that, this clause (vii) shall
not be the basis for limiting or restricting in any manner the exercise of the
Redemption Right under Section 8.6 unless, and only to the extent that, outside
tax counsel provides to the General Partner an opinion to the effect that, in
the absence of such limitation or restriction, there is a significant risk that
the Partnership will be treated as a “publicly traded partnership” and, by
reason thereof, taxable as a corporation); (viii) if such transfer subjects the
Partnership or the activities of the Partnership to regulation under the
Investment Company Act of 1940, the Investment Advisors Act of 1940 or ERISA,
each as amended; (ix) if such transfer could adversely affect the ability of the
General Partner Entity to fail to remain qualified as a REIT; or (x) if in the
opinion of legal counsel for the transferring Partner (which opinion and counsel
shall be reasonably satisfactory to the Partnership) or legal counsel for the
Partnership,

 

52

--------------------------------------------------------------------------------


 

such transfer would cause the General Partner Entity to fail to continue to
qualify as a REIT or subject the General Partner Entity to any additional taxes
under Section 857 or Section 4981 of the Code.

 

F.                                      Avoidance of “Publicly Traded
Partnership” Status. The General Partner shall monitor the transfers of
interests in the Partnership to determine (i) if such interests are being traded
on an “established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code and (ii)
whether additional transfers of interests would result in the Partnership being
unable to qualify for at least one of the “safe harbors” set forth in
Regulations Section 1.7704-1 (or such other guidance subsequently published by
the IRS setting forth safe harbors under which interests will not be treated as
“readily tradable on a secondary market (or the substantial equivalent thereof)”
within the meaning of Section 7704 of the Code) (the “Safe Harbors”). The
General Partner shall take all steps reasonably necessary or appropriate to
prevent any trading of interests or any recognition by the Partnership of
transfers made on such markets and, except as otherwise provided herein, to
insure that at least one of the Safe Harbors is met; provided, however, that the
foregoing shall not authorize the General Partner to limit or restrict in any
manner the right of any holder of a Partnership Unit to exercise the Redemption
Right in accordance with the terms of Section 8.6 unless, and only to the extent
that, outside tax counsel provides to the General Partner an opinion to the
effect that, in the absence of such limitation or restriction, there is a
significant risk that the Partnership will be treated as a “publicly traded
partnership” and, by reason thereof, taxable as a corporation.

 

ARTICLE XII
ADMISSION OF PARTNERS

 

Section 12.1                                 Admission of a Successor General
Partner

 

A successor to all of the General Partner’s General Partnership Interest
pursuant to Section 11.2 who is proposed to be admitted as a successor General
Partner shall be admitted to the Partnership as the General Partner, effective
upon such transfer. Any such successor shall carry on the business of the
Partnership without dissolution. In such case, the admission shall be subject to
such successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.

 

Section 12.2                                 Admission of Additional Limited
Partners

 

A.                                   General. No Person shall be admitted as an
Additional Limited Partner without the consent of the General Partner, which
consent shall be given or withheld in the General Partner’s sole and absolute
discretion. A Person who makes a Capital Contribution to the Partnership in
accordance with this Agreement or who exercises an option to receive Partnership
Units shall be admitted to the Partnership as an Additional Limited Partner only
with the consent of the General Partner and only upon furnishing to the General
Partner (i) evidence of acceptance in form satisfactory to the General Partner
of all of the terms and conditions of this Agreement, including, without
limitation, the power of attorney granted in Section 15.11 and (ii) such other

 

53

--------------------------------------------------------------------------------


 

documents or instruments as may be required in the discretion of the General
Partner to effect such Person’s admission as an Additional Limited Partner. The
admission of any Person as an Additional Limited Partner shall become effective
on the date upon which the name of such Person is recorded on the books and
records of the Partnership, following the consent of the General Partner to such
admission.

 

B.                                     Allocations to Additional Limited
Partners. If any Additional Limited Partner is admitted to the Partnership on
any day other than the first day of a Fiscal Year, then Net Income, Net Losses,
each item thereof and all other items allocable among Partners and Assignees for
such Fiscal Year shall be allocated among such Additional Limited Partner and
all other Partners and Assignees by taking into account their varying interests
during the Fiscal Year in accordance with Section 706(d) of the Code, using the
interim closing of the books method (unless the General Partner, in its sole and
absolute discretion, elects to adopt a daily, weekly or monthly proration
method, in which event Net Income, Net Losses, and each item thereof would be
prorated based upon the applicable period selected by the General Partner).
Solely for purposes of making such allocations, each of such items for the
calendar month in which an admission of any Additional Limited Partner occurs
shall be allocated among all the Partners and Assignees including such
Additional Limited Partner. All distributions of Available Cash with respect to
which the Partnership Record Date is before the date of such admission shall be
made solely to Partners and Assignees other than the Additional Limited Partner,
and all distributions of Available Cash thereafter shall be made to all the
Partners and Assignees including such Additional Limited Partner.

 

Section 12.3                                 Amendment of Agreement and
Certificate of Limited Partnership

 

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment to the Partner Registry) and, if
required by law, shall prepare and file an amendment to the Certificate of
Limited Partnership and may for this purpose exercise the power of attorney
granted pursuant to Section 15.11 hereof.

 

ARTICLE XIII
DISSOLUTION AND LIQUIDATION

 

Section 13.1                                 Dissolution

 

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership. The Partnership shall dissolve, and its affairs
shall be wound up, upon the first to occur of any of the following (“Liquidating
Events”):

 

(i)                                     an event of withdrawal of the General
Partner (other than an event of bankruptcy), unless within ninety (90) days
after the withdrawal, the written Consent of the

 

54

--------------------------------------------------------------------------------


 

Outside Limited Partners to continue the business of the Partnership and to the
appointment, effective as of the date of withdrawal, of a substitute General
Partner is obtained;

 

(ii)                                  through December 31, 2054, an election to
dissolve the Partnership made by the General Partner with the Consent of
Partners holding Partnership Interests representing ninety percent (90%) of the
Percentage Interest of the Class A Units;

 

(iii)                               an election to dissolve the Partnership made
by the General Partner, in its sole and absolute discretion after December 31,
2054;

 

(iv)                              entry of a decree of judicial dissolution of
the Partnership pursuant to the provisions of the Act;

 

(v)                                 the sale of all or substantially all of the
assets and properties of the Partnership for cash or for marketable securities;
or

 

(vi)                              a final and non-appealable judgment is entered
by a court of competent jurisdiction ruling that the General Partner is bankrupt
or insolvent, or a final and non-appealable order for relief is entered by a
court with appropriate jurisdiction against the General Partner, in each case
under any federal or state bankruptcy or insolvency laws as now or hereafter in
effect, unless prior to or at the time of the entry of such order or judgment,
the written Consent of the Outside Limited Partners is obtained to continue the
business of the Partnership and to the appointment, effective as of a date prior
to the date of such order or judgment, of a substitute General Partner.

 

Section 13.2                                 Winding Up

 

A.                                   General. Upon the occurrence of a
Liquidating Event, the Partnership shall continue solely for the purposes of
winding up its affairs in an orderly manner, liquidating its assets, and
satisfying the claims of its creditors and Partners. No Partner shall take any
action that is inconsistent with, or not necessary to or appropriate for, the
winding up of the Partnership’s business and affairs. The General Partner (or,
if there is no remaining General Partner, any Person elected by a majority in
interest of the Limited Partners (the “Liquidator”)) shall be responsible for
overseeing the winding up and dissolution of the Partnership and shall take full
account of the Partnership’s liabilities and property and the Partnership
property shall be liquidated as promptly as is consistent with obtaining the
fair value thereof, and the proceeds therefrom (which may, to the extent
determined by the General Partner, include equity or other securities of the
General Partner or any other entity) shall be applied and distributed in the
following order:

 

(1)                                  First, to the payment and discharge of all
of the Partnership’s debts and liabilities to creditors other than the Partners;

 

(2)                                  Second, to the payment and discharge of all
of the Partnership’s debts and liabilities to the General Partner;

 

55

--------------------------------------------------------------------------------


 

(3)                                  Third, to the payment and discharge of all
of the Partnership’s debts and liabilities to the Limited Partners;

 

(4)                                  Fourth, to the holders of Partnership
Interests that are entitled to any preference in distribution upon liquidation
in accordance with the rights of any such class or series of Partnership
Interests (and, within each such class or series, to each holder thereof pro
rata based on its Percentage Interest in such class); and

 

(5)                                  The balance, if any, to the Partners in
accordance with their Capital Accounts, after giving effect to all
contributions, distributions, and allocations for all periods.

 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII.

 

B.                                     Deferred Liquidation. Notwithstanding the
provisions of Section 13.2.A which require liquidation of the assets of the
Partnership, but subject to the order of priorities set forth therein, if prior
to or upon dissolution of the Partnership the Liquidator determines that an
immediate sale of part or all of the Partnership’s assets would be impractical
or would cause undue loss to the Partners, the Liquidator may, in its sole and
absolute discretion, defer for a reasonable time the liquidation of any assets
except those necessary to satisfy liabilities of the Partnership (including to
those Partners as creditors) or distribute to the Partners, in lieu of cash, as
tenants in common and in accordance with the provisions of Section 13.2.A,
undivided interests in such Partnership assets as the Liquidator deems not
suitable for liquidation. Any such distributions in kind shall be made only if,
in the good faith judgment of the Liquidator, such distributions in kind are in
the best interest of the Partners, and shall be subject to such conditions
relating to the disposition and management of such properties as the Liquidator
deems reasonable and equitable and to any agreements governing the operation of
such properties at such time. The Liquidator shall determine the fair market
value of any property distributed in kind using such reasonable method of
valuation as it may adopt.

 

Section 13.3                                 Compliance With Timing Requirements
of Regulations; Restoration of Deficit Capital Accounts

 

A.                                   Timing of Distributions. If the Partnership
is “liquidated” within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g),
distributions shall be made under this Article XIII to the General Partner and
Limited Partners who have positive Capital Accounts in compliance with
Regulations Section 1.704-1(b)(2)(ii)(b)(2). In the discretion of the General
Partner, a pro rata portion of the distributions that would otherwise be made to
the General Partner and Limited Partners pursuant to this Article XIII may be:
(A) distributed to a trust established for the benefit of the General Partner
and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership (in which case the
assets of any such trust shall be distributed to the General Partner and Limited
Partners from time to time, in the reasonable discretion of the General Partner,
in the same proportions as the amount distributed to such trust by the
Partnership would otherwise have been distributed to the General Partner and
Limited Partners pursuant to this Agreement); or (B)

 

56

--------------------------------------------------------------------------------


 

withheld to provide a reasonable reserve for Partnership liabilities (contingent
or otherwise) and to reflect the unrealized portion of any installment
obligations owed to the Partnership; provided that such withheld amounts shall
be distributed to the General Partner and Limited Partners as soon as
practicable.

 

B.                                     Restoration of Deficit Capital Accounts
Upon Liquidation of the Partnership. If any Partner has a deficit balance in its
Capital Account (after giving effect to all contributions, distributions and
allocations for all taxable years, including the year during which such
liquidation occurs), such Partner shall have no obligation to make any
contribution to the capital of the Partnership with respect to such deficit, and
such deficit shall not be considered a debt owed to the Partnership or to any
other Person for any purpose whatsoever, except as otherwise set forth in this
Section 13.3.B, or as otherwise expressly agreed in writing by the affected
Partner and the Partnership after the date hereof.  Notwithstanding the
foregoing, (i) if the General Partner has a deficit balance in its Capital
Account (after giving effect to all contributions, distributions, and
allocations for all Partnership Years or portions thereof, including the year
during which such liquidation occurs), the General Partner shall contribute to
the capital of the Partnership the amount necessary to restore such deficit
balance to zero in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(3);
(ii) if a DRO Partner has a deficit balance in its Capital Account (after giving
effect to all contributions, distributions, and allocations for all Partnership
Years or portions thereof, including the year during which such liquidation
occurs), such DRO Partner shall be obligated to make a contribution to the
Partnership with respect to any such deficit balance in such DRO Partner’s
Capital Account upon a liquidation of the Partnership in an amount equal to the
lesser of such deficit balance or such DRO Partner’s DRO Amount; and (iii) the
first sentence of this Section 13.3.B shall not apply with respect to any other
Partner to the extent, but only to such extent, that such Partner previously has
agreed in writing, with the consent of the General Partner, to undertake an
express obligation to restore all or any portion of a deficit that may exist in
its Capital Account upon a liquidation of the Partnership.  No Limited Partner
shall have any right to become a DRO Partner, to increase its DRO Amount, or
otherwise agree to restore any portion of any deficit that may exist in its
Capital Account without the express written consent of the General Partner, in
its sole and absolute discretion.  Any contribution required of a Partner under
this Section 13.3.B. shall be made on or before the later of (i) the end of the
Partnership Year in which the interest is liquidated or (ii) the ninetieth
(90th) day following the date of such liquidation.  The proceeds of any
contribution to the Partnership made by a DRO Partner with respect to a deficit
in such DRO Partner’s Capital Account balance shall be treated as a Capital
Contribution by such DRO Partner and the proceeds thereof shall be treated as
assets of the Partnership to be applied as set forth in Section 13.2.A.

 

C.                                     Restoration of Deficit Capital Accounts
Upon a Liquidation of a Partner’s Interest by Transfer. If a DRO Partner’s
interest in the Partnership is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) (other than in connection with a liquidation of the
Partnership) which term shall include a redemption by the Partnership of such
DRO Partner’s interest upon exercise of the Redemption Right, and such DRO
Partner is designated on Exhibit E as Part II DRO Partner, such DRO Partner
shall be required to contribute cash to the Partnership equal to the lesser of
(i) the amount required to increase its Capital Account balance as of such date
to zero, or (ii) such DRO Partner’s DRO Amount. For this purpose, (i) the DRO
Partner’s deficit Capital Account balance shall be determined by taking into
account all

 

57

--------------------------------------------------------------------------------


 

contributions, distributions, and allocations for the portion of the Fiscal Year
ending on the date of the liquidation or redemption, and (ii) solely for
purposes of determining such DRO Partner’s Capital Account balance, the General
Partner shall redetermine the Carrying Value of the Partnership’s assets on such
date based upon the principles set forth in Sections 1.D.(3) and (4) of Exhibit
B hereto, and shall take into account the DRO Partner’s allocable share of any
Unrealized Gain or Unrealized Loss resulting from such redetermination in
determining the balance of its Capital Account. The amount of any payment
required hereunder shall be due and payable within the time period specified in
the second to last sentence of Section 13.3.B.

 

D.                                    Effect of the Death of a DRO Partner.
After the death of a DRO Partner who is an individual, the executor of the
estate of such DRO Partner may elect to reduce (or eliminate) the DRO Amount of
such DRO Partner. Such elections may be made by such executor by delivering to
the General Partner within two hundred and seventy (270) days of the death of
such Limited Partner, a written notice setting forth the maximum deficit balance
in its Capital Account that such executor agrees to restore under this Section
13.3, if any. If such executor does not make a timely election pursuant to this
Section 13.3 (whether or not the balance in the applicable Capital Account is
negative at such time), then the DRO Partner’s estate (and the beneficiaries
thereof who receive distributions of Partnership Interests therefrom) shall be
deemed a DRO Partner with a DRO Amount in the same amount as the deceased DRO
Partner. Any DRO Partner which itself is a partnership for federal income tax
purposes may likewise elect, after the date of its partner’s death to reduce (or
eliminate) its DRO Amount by delivering a similar notice to the General Partner
within the time period specified above, and in the absence of any such notice
the DRO Amount of such DRO Partner shall not be reduced to reflect the death of
any of its partners.

 

Section 13.4                                 Rights of Limited Partners

 

Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership. Except as otherwise expressly provided in
this Agreement, no Limited Partner shall have priority over any other Limited
Partner as to the return of its Capital Contributions, distributions, or
allocations.

 

Section 13.5                                 Notice of Dissolution

 

If a Liquidating Event occurs or an event occurs that would, but for provisions
of an election or objection by one or more Partners pursuant to Section 13.1,
result in a dissolution of the Partnership, the General Partner shall, within
thirty (30) days thereafter, provide written notice thereof to each of the
Partners and to all other parties with whom the Partnership regularly conducts
business (as determined in the discretion of the General Partner).

 

Section 13.6                                 Cancellation of Certificate of
Limited Partnership

 

Upon the completion of the liquidation of the Partnership cash and property as
provided in Section 13.2, the Partnership shall be terminated and the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than

 

58

--------------------------------------------------------------------------------


 

the State of Delaware shall be canceled and such other actions as may be
necessary to terminate the Partnership shall be taken.

 

Section 13.7                                 Reasonable Time for Winding Up

 

A reasonable time shall be allowed for the orderly winding up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2, to minimize any losses otherwise attendant upon such winding-up,
and the provisions of this Agreement shall remain in effect among the Partners
during the period of liquidation.

 

Section 13.8                                 Waiver of Partition

 

Each Partner hereby waives any right to partition of the Partnership property.

 

Section 13.9                                 Liability Of Liquidator

 

The Liquidator shall be indemnified and held harmless by the Partnership in the
same manner and to the same degree as an Indemnitee may be indemnified pursuant
to Section 7.7.

 

ARTICLE XIV
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

 

Section 14.1                                 Amendments

 

A.                                   General. Amendments to this Agreement may
be proposed by the General Partner or by any Limited Partner holding Partnership
Interests representing twenty-five percent (25%) or more of the Percentage
Interest of the Class A Units. Following such proposal (except an amendment
governed by Section 14.1.B), the General Partner shall submit any proposed
amendment to the Limited Partners. The General Partner shall seek the written
Consent of the Partners as set forth in this Section 14.1 on the proposed
amendment or shall call a meeting to vote thereon and to transact any other
business that it may deem appropriate. For purposes of obtaining a written
Consent, the General Partner may require a response within a reasonable
specified time, but not less than fifteen (15) days, and failure to respond in
such time period shall constitute a vote in favor of the recommendation of the
General Partner. A proposed amendment shall be adopted and be effective as an
amendment hereto if it is approved by the General Partner and, except as
provided in Section 14.1.B, 14.1.C or 14.1.D, it receives the Consent of the
Partners holding Partnership Interests representing more than fifty percent
(50%) of the Percentage Interest of the Class A Units.

 

B.                                     Amendments Not Requiring Limited Partner
Approval. Notwithstanding anything in this Section 14.1 to the contrary, the
General Partner shall have the power, without the consent of the Limited
Partners, to amend this Agreement as may be required to facilitate or implement
any of the following purposes:

 

59

--------------------------------------------------------------------------------


 

(1)                                  to add to the obligations of the General
Partner or surrender any right or power granted to the General Partner or any
Affiliate of the General Partner for the benefit of the Limited Partners;

 

(2)                                  to reflect the admission, substitution,
termination, or withdrawal of Partners in accordance with this Agreement (which
may be affected through the replacement of the Partner Registry with an amended
Partner Registry);

 

(3)                                  to set forth the designations, rights,
powers, duties, and preferences of the holders of any additional Partnership
Interests issued pursuant to Article IV;

 

(4)                                  to reflect a change that does not adversely
affect the Limited Partners in any material respect, or to cure any ambiguity,
correct or supplement any provision in this Agreement not inconsistent with law
or with other provisions of this Agreement, or make other changes with respect
to matters arising under this Agreement that will not be inconsistent with law
or with the provisions of this Agreement; and

 

(5)                                  to satisfy any requirements, conditions, or
guidelines contained in any order, directive, opinion, ruling or regulation of a
federal, state or local agency or contained in federal, state or local law.

 

The General Partner shall notify the Limited Partners in writing when any action
under this Section 14.1.B is taken in the next regular communication to the
Limited Partners or within 90 days of the date thereof, whichever is earlier.

 

C.                                     Amendments Requiring Limited Partner
Approval (Excluding the General Partner). Notwithstanding Section 14.1.A,
without the Consent of the Outside Limited Partners, the General Partner shall
not amend Section 4.2.A, Section 7.1.A (second sentence only), Section 7.5,
Section 7.6, Section 7.8, Section 7.11.B, Section 11.2, Section 13.1 (other than
Section 13.1(ii) which can be amended only with a Consent of Partners holding
Partnership Interests representing 90% or more of the Percentage Interest of the
Class A Units (including Partnership Units held by the General Partner)), the
last sentence of Section 11.4.A (provided that no such amendment shall in any
event adversely affect the rights of any lender who made a loan or who extended
credit and received in connection therewith a pledge of Partnership Units prior
to the date such amendment is adopted unless, and only to the extent such lender
consents thereto), this Section 14.1.C or Section 14.2.

 

D.                                    Other Amendments Requiring Certain Limited
Partner Approval. Notwithstanding Section 14.1.A or Section 14.1.C, this
Agreement shall not be amended with respect to any Partner adversely affected
without the Consent of such Partner adversely affected, or any Assignee who is a
bona fide financial institution that loans money or otherwise extends credit to
a holder of Partnership Units, adversely affected if such amendment would (i)
convert such Limited Partner’s interest in the Partnership into a general
partner’s interest, (ii) modify the limited liability of such Limited Partner,
(iii) amend Section 7.11.A, (iv) amend Article V or Article VI (except as
permitted pursuant to Sections 4.2, 5.4, 6.2 and 14.1(B)(3)), (v) amend Section
8.6 or any defined terms set forth in Article I that relate to the Redemption
Right (except

 

60

--------------------------------------------------------------------------------


 

as permitted in Section 8.6.E), or (vi) amend Sections 11.3 or 11.5, or add any
additional restrictions to Section 11.6.E or amend Section 14.1.B(4) or this
Section 14.1.D.

 

E.                                      Amendment and Restatement of Partner
Registry Not an Amendment.  Notwithstanding anything in this Article XIV or
elsewhere in this Agreement to the contrary, any amendment and restatement of
the Partner Registry by the General Partner to reflect events or changes
otherwise authorized or permitted by this Agreement shall not be deemed an
amendment of this Agreement and may be done at any time and from time to time,
as determined by the General Partner without the Consent of the Limited Partners
and without any notice requirement.

 

Section 14.2                                 Meetings of the Partners

 

A.                                   General. Meetings of the Partners may be
called by the General Partner and shall be called upon the receipt by the
General Partner of a written request by Limited Partners holding Partnership
Interests representing twenty-five percent (25%) or more of the Percentage
Interest of the Class A Units. The call shall state the nature of the business
to be transacted. Notice of any such meeting shall be given to all Partners not
less than seven (7) days nor more than thirty (30) days prior to the date of
such meeting. Partners may vote in person or by proxy at such meeting. Whenever
the vote or Consent of Partners is permitted or required under this Agreement,
such vote or Consent may be given at a meeting of Partners or may be given in
accordance with the procedure prescribed in Section 14.1.A. Except as otherwise
expressly provided in this Agreement, the Consent of holders of Partnership
Interests representing a majority of the Percentage Interests of the Class A
Units shall control.

 

B.                                     Actions Without a Meeting. Except as
otherwise expressly provided by this Agreement, any action required or permitted
to be taken at a meeting of the Partners may be taken without a meeting if a
written consent setting forth the action so taken is signed by Partners holding
Partnership Interests representing more than fifty percent (50%) (or such other
percentage as is expressly required by this Agreement) of the Percentage
Interest of the Class A Units. Such consent may be in one instrument or in
several instruments, and shall have the same force and effect as a vote of
Partners. Such consent shall be filed with the General Partner. An action so
taken shall be deemed to have been taken at a meeting held on the date on which
written consents from the Partners holding the required Percentage Interest of
the Class A Units have been filed with the General Partner.

 

C.                                     Proxy. Each Limited Partner may authorize
any Person or Persons to act for him by proxy on all matters in which a Limited
Partner is entitled to participate, including waiving notice of any meeting, or
voting or participating at a meeting. Every proxy must be signed by the Limited
Partner or its attorney-in-fact. No proxy shall be valid after the expiration of
eleven (11) months from the date thereof unless otherwise provided in the proxy.
Every proxy shall be revocable at the pleasure of the Limited Partner executing
it, such revocation to be effective upon the Partnership’s receipt of written
notice thereof.

 

D.                                    Conduct of Meeting. Each meeting of
Partners shall be conducted by the General Partner or such other Person as the
General Partner may appoint pursuant to such rules for the conduct of the
meeting as the General Partner or such other Person deem appropriate.

 

61

--------------------------------------------------------------------------------


 

ARTICLE XV
GENERAL PROVISIONS

 

Section 15.1                                 Addresses and Notice

 

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication to the Partner or
Assignee at the address set forth in the Partner Registry or such other address
as the Partners shall notify the General Partner in writing.

 

Section 15.2                                 Titles and Captions

 

All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” “Sections” and
“Exhibits” are to Articles, Sections and Exhibits of this Agreement.

 

Section 15.3                                 Pronouns And Plurals

 

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 

Section 15.4                                 Further Action

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

Section 15.5                                 Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

Section 15.6                                 Creditors

 

Other than as expressly set forth herein with regard to any Indemnitee, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.

 

Section 15.7                                 Waiver

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a

 

62

--------------------------------------------------------------------------------


 

breach thereof shall constitute waiver of any such breach or any other covenant,
duty, agreement or condition.

 

Section 15.8                                 Counterparts

 

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.

 

Section 15.9                                 Applicable Law

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of law.

 

Section 15.10                          Invalidity Of Provisions

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

Section 15.11                          Power Of Attorney

 

A.                                   General. Each Limited Partner and each
Assignee who accepts Partnership Units (or any rights, benefits or privileges
associated therewith) is deemed to irrevocably constitute and appoint the
General Partner, any Liquidator and authorized officers and attorneys-in-fact of
each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead to:

 

(1)                                  execute, swear to, acknowledge, deliver,
file and record in the appropriate public offices (a) all certificates,
documents and other instruments (including, without limitation, this Agreement
and the Certificate of Limited Partnership and all amendments or restatements
thereof) that the General Partner or any Liquidator deems appropriate or
necessary to form, qualify or continue the existence or qualification of the
Partnership as a limited partnership (or a partnership in which the limited
partners have limited liability) in the State of Delaware and in all other
jurisdictions in which the Partnership may conduct business or own property, (b)
all instruments that the General Partner or any Liquidator deem appropriate or
necessary to reflect any amendment, change, modification or restatement of this
Agreement in accordance with its terms, (c) all conveyances and other
instruments or documents that the General Partner or any Liquidator deems
appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation, (d) all instruments relating to the
admission, withdrawal, removal or substitution of any Partner pursuant to, or
other events described in, Article XI, XII or XIII hereof or the Capital
Contribution of any

 

63

--------------------------------------------------------------------------------


 

Partner and (e) all certificates, documents and other instruments relating to
the determination of the rights, preferences and privileges of Partnership
Interests; and

 

(2)                                  execute, swear to, acknowledge and file all
ballots, consents, approvals, waivers, certificates and other instruments
appropriate or necessary, in the sole and absolute discretion of the General
Partner or any Liquidator, to make, evidence, give, confirm or ratify any vote,
consent, approval, agreement or other action which is made or given by the
Partners hereunder or is consistent with the terms of this Agreement or
appropriate or necessary, in the sole and absolute discretion of the General
Partner or any Liquidator, to effectuate the terms or intent of this Agreement.

 

Nothing contained in this Section 15.11 shall be construed as authorizing the
General Partner or any Liquidator to amend this Agreement except in accordance
with Article XIV hereof or as may be otherwise expressly provided for in this
Agreement.

 

B.                                     Irrevocable Nature. The foregoing power
of attorney is hereby declared to be irrevocable and a power coupled with an
interest, in recognition of the fact that each of the Partners will be relying
upon the power of the General Partner or any Liquidator to act as contemplated
by this Agreement in any filing or other action by it on behalf of the
Partnership, and it shall survive and not be affected by the subsequent
Incapacity of any Limited Partner or Assignee and the transfer of all or any
portion of such Limited Partner’s or Assignee’s Partnership Units and shall
extend to such Limited Partner’s or Assignee’s heirs, successors, assigns and
personal representatives. Each such Limited Partner or Assignee hereby agrees to
be bound by any representation made by the General Partner or any Liquidator,
acting in good faith pursuant to such power of attorney; and each such Limited
Partner or Assignee hereby waives any and all defenses which may be available to
contest, negate or disaffirm the action of the General Partner or any
Liquidator, taken in good faith under such power of attorney. Each Limited
Partner or Assignee shall execute and deliver to the General Partner or the
Liquidator, within fifteen (15) days after receipt of the General Partner’s or
Liquidator’s request therefor, such further designation, powers of attorney and
other instruments as the General Partner or the Liquidator, as the case may be,
deems necessary to effectuate this Agreement and the purposes of the
Partnership.

 

Section 15.12                          Entire Agreement

 

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any prior
written oral understandings or agreements among them with respect thereto.

 

Section 15.13                          No Rights As Shareholders

 

Nothing contained in this Agreement shall be construed as conferring upon the
holders of the Partnership Units any rights whatsoever as shareholders of the
General Partner, including, without limitation, any right to receive dividends
or other distributions made to shareholders of

 

64

--------------------------------------------------------------------------------


 

the General Partner or to vote or to consent or receive notice as shareholders
in respect to any meeting of shareholders for the election of trustees of the
General Partner or any other matter.

 

Section 15.14                          Limitation To Preserve REIT Status

 

To the extent that any amount paid or credited to the General Partner or any of
its officers, trustees, employees or agents pursuant to Section 7.4 or Section
7.7 would constitute gross income to the General Partner for purposes of Section
856(c)(2) or 856(c)(3) of the Code (a “General Partner Payment”) then,
notwithstanding any other provision of this Agreement, the amount of such
General Partner Payment for any fiscal year shall not exceed the lesser of:

 

(i)                                     an amount equal to the excess, if any,
of (a) 4% of the General Partner’s total gross income (within the meaning of
Section 856(c)(3) of the Code but not including the amount of any General
Partner Payments) for the fiscal year which is described in subsections (A)
though (H) of Section 856(c)(2) of the Code over (b) the amount of gross income
(within the meaning of Section 856(c)(2) of the Code) derived by the General
Partner from sources other than those described in subsections (A) through (H)
of Section 856(c)(2) of the Code (but not including the amount of any General
Partner Payments); or

 

(ii)                                  an amount equal to the excess, if any of
(a) 24% of the General Partner’s total gross income (but not including the
amount of any General Partner Payments) for the fiscal year which is described
in subsections (A) through (I) of Section 856(c)(3) of the Code over (b) the
amount of gross income (within the meaning of Section 856(c)(3) of the Code but
not including the amount of any General Partner Payments) derived by the General
Partner from sources other than those described in subsections (A) through (I)
of Section 856(c)(3) of the Code; provided, however, that General Partner
Payments in excess of the amounts set forth in subparagraphs (i) and (ii) above
may be made if the General Partner, as a condition precedent, obtains an opinion
of tax counsel that the receipt of such excess amounts would not adversely
affect the General Partner’s ability to qualify as a REIT. To the extent General
Partner Payments may not be made in a year due to the foregoing limitations,
such General Partner Payments shall carry over and be treated as arising in the
following year, provided, however, that such amounts shall not carry over for
more than five years, and if not paid within such five year period, shall
expire; provided further, that (i) as General Partner Payments are made, such
payments shall be applied first to carry over amounts outstanding, if any, and
(ii) with respect to carry over amounts for more than one Fiscal Year, such
payments shall be applied to the earliest Fiscal Year first.

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

GENERAL PARTNER:

 

 

 

KITE REALTY GROUP TRUST

 

 

 

By:

/s/ JOHN A. KITE

 

 

 

 

Name: John A. Kite

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

ORGANIZATIONAL LIMITED PARTNER:

 

 

 

  /s/ ALVIN E. KITE, JR.

 

 

Alvin E. Kite, Jr.

 

 

 

 

 

 

 

LIMITED PARTNERS:

 

 

 

By:

Kite Realty Group Trust,
as Attorney-in-Fact for the
Limited Partners

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

66

--------------------------------------------------------------------------------


 

 

For purposes of Section 8.6 hereof:

 

 

 

KITE REALTY GROUP TRUST

 

 

 

By:

  /s/ JOHN A. KITE

 

 

 

 

Name: John A. Kite

 

 

 

Title: President and Chief Executive Officer

 

67

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF PARTNER REGISTRY

 

 

 

CLASS A AND CLASS B UNITS

 

Name And Address Of Partner

 

Partnership
Units

 

Initial
Capital
Account

 

Percentage
Interest (1)

 

 

 

 

 

 

 

 

 

GENERAL PARTNER:

 

 

 

 

 

 

 

Kite Realty Group Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED PARTNERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL CLASS A AND CLASS B UNITS

 

 

 

 

 

100.00000

%

 

 

NOTES:

 

--------------------------------------------------------------------------------

(1) For purposes of this calculation, the Class A Units and Class B Units are
treated as one class.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CAPITAL ACCOUNT MAINTENANCE

 

1.                                      Capital Accounts of the Partners

 

A.                                   The Partnership shall maintain for each
Partner a separate Capital Account in accordance with the rules of Regulations
Section l.704-l(b)(2)(iv). Such Capital Account shall be increased by (i) the
amount of all Capital Contributions and any other deemed contributions made by
such Partner to the Partnership pursuant to this Agreement and (ii) all items of
Partnership income and gain (including income and gain exempt from tax) computed
in accordance with Section 1.B hereof and allocated to such Partner pursuant to
Section 6.1 of the Agreement and Exhibit C thereof, and decreased by (x) the
amount of cash or Agreed Value of all actual and deemed distributions of cash or
property made to such Partner pursuant to this Agreement and (y) all items of
Partnership deduction and loss computed in accordance with Section 1.B hereof
and allocated to such Partner pursuant to Section 6.1 of the Agreement and
Exhibit C thereof.

 

B.                                     For purposes of computing the amount of
any item of income, gain, deduction or loss to be reflected in the Partners’
Capital Accounts, unless otherwise specified in this Agreement, the
determination, recognition and classification of any such item shall be the same
as its determination, recognition and classification for federal income tax
purposes determined in accordance with Section 703(a) of the Code (for this
purpose all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a) (1) of the Code shall be included in
taxable income or loss), with the following adjustments:

 

(1)                                  Except as otherwise provided in Regulations
Section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code which may be made by the Partnership, provided that the amounts of any
adjustments to the adjusted bases of the assets of the Partnership made pursuant
to Section 734 of the Code as a result of the distribution of property by the
Partnership to a Partner (to the extent that such adjustments have not
previously been reflected in the Partners’ Capital Accounts) shall be reflected
in the Capital Accounts of the Partners in the manner and subject to the
limitations prescribed in Regulations Section l.704-1(b)(2)(iv)(m)(4).

 

(2)                                  The computation of all items of income,
gain, and deduction shall be made without regard to the fact that items
described in Sections 705(a)(l)(B) or 705(a)(2)(B) of the Code are not
includible in gross income or are neither currently deductible nor capitalized
for federal income tax purposes.

 

(3)                                  Any income, gain or loss attributable to
the taxable disposition of any Partnership property shall be determined as if
the adjusted basis of such property as of such date of disposition were equal in
amount to the Partnership’s Carrying Value with respect to such property as of
such date.

 

B-1

--------------------------------------------------------------------------------


 

(4)                                  In lieu of the depreciation, amortization,
and other cost recovery deductions taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such fiscal
year.

 

(5)                                  In the event the Carrying Value of any
Partnership Asset is adjusted pursuant to Section 1.D hereof, the amount of any
such adjustment shall be taken into account as gain or loss from the disposition
of such asset.

 

(6)                                  Any items specially allocated under Section
2 of Exhibit C to the Agreement hereof shall not be taken into account.

 

C.                                     A transferee (including any Assignee) of
a Partnership Unit shall succeed to a pro rata portion of the Capital Account of
the transferor.

 

D.                                    (1) Consistent with the provisions of
Regulations Section 1.704-1(b)(2)(iv)(f), and as provided in Section 1.D(2), the
Carrying Values of all Partnership assets shall be adjusted upward or downward
to reflect any Unrealized Gain or Unrealized Loss attributable to such
Partnership property, as of the times of the adjustments provided in Section
1.D(2) hereof, as if such Unrealized Gain or Unrealized Loss had been recognized
on an actual sale of each such property and allocated pursuant to Section 6.1 of
the Agreement.

 

(2)                                  Such adjustments shall be made as of the
following times: (a) immediately prior to the acquisition of an additional
interest in the Partnership by any new or existing Partner in exchange for more
than a de minimis Capital Contribution; (b) immediately prior to the
distribution by the Partnership to a Partner of more than a de minimis amount of
property as consideration for an interest in the Partnership; and (c)
immediately prior to the liquidation of the Partnership within the meaning of
Regulations Section 1.704-l(b)(2)(ii)(g), provided, however, that adjustments
pursuant to clauses (a) and (b) above shall be made only if the General Partner
determines that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Partners in the Partnership.

 

(3)                                  In accordance with Regulations Section
1.704- l(b)(2)(iv)(e), the Carrying Value of Partnership assets distributed in
kind shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Partnership property, as of the time any
such asset is distributed.

 

(4)                                  In determining Unrealized Gain or
Unrealized Loss for purposes of this Exhibit B, the aggregate cash amount and
fair market value of all Partnership assets (including cash or cash equivalents)
shall be determined by the General Partner using such reasonable method of
valuation as it may adopt, or in the case of a liquidating distribution pursuant
to Article XIII of the Agreement, shall be determined and allocated by the
Liquidator using such reasonable methods of valuation as it may adopt. The
General Partner, or the Liquidator, as the case may be, shall allocate such
aggregate fair market value among the assets of the Partnership in such manner
as it determines in its sole and absolute discretion to arrive at a fair market
value for individual properties.

 

E.                                      The provisions of the Agreement
(including this Exhibit B and the other Exhibits to the Agreement) relating to
the maintenance of Capital Accounts are intended to comply with

 

B-2

--------------------------------------------------------------------------------


 

Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such Regulations. In the event the General Partner shall
determine that it is prudent to modify the manner in which the Capital Accounts,
or any debits or credits thereto (including, without limitation, debits or
credits relating to liabilities which are secured by contributed or distributed
property or which are assumed by the Partnership, the General Partner, or the
Limited Partners) are computed in order to comply with such Regulations, the
General Partner may make such modification without regard to Article XIV of the
Agreement, provided that it is not likely to have a material effect on the
amounts distributable to any Person pursuant to Article XIII of the Agreement
upon the dissolution of the Partnership. The General Partner also shall (i) make
any adjustments that are necessary or appropriate to maintain equality between
the Capital Accounts of the Partners and the amount of Partnership capital
reflected on the Partnership’s balance sheet, as computed for book purposes, in
accordance with Regulations Section l.704-l(b)(2)(iv)(q), and (ii) make any
appropriate modifications in the event unanticipated events might otherwise
cause this Agreement not to comply with Regulations Section l.704-1(b).

 

2.                                      No Interest

 

No interest shall be paid by the Partnership on Capital Contributions or on
balances in Partners’ Capital Accounts.

 

3.                                      No Withdrawal

 

No Partner shall be entitled to withdraw any part of its Capital Contribution or
Capital Account or to receive any distribution from the Partnership, except as
provided in Articles IV, V, VII and XIII of the Agreement.

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SPECIAL ALLOCATION RULES

 

1.                                      Special Allocation Rules.

 

Notwithstanding any other provision of the Agreement or this Exhibit C, the
following special allocations shall be made in the following order:

 

A.                                   Minimum Gain Chargeback. Notwithstanding
the provisions of Section 6.1 of the Agreement or any other provisions of this
Exhibit C, if there is a net decrease in Partnership Minimum Gain during any
Fiscal Year, each Partner shall be specially allocated items of Partnership
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to such Partner’s share of the net decrease in Partnership Minimum Gain,
as determined under Regulations Section 1.704-2(g). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Partner pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Section 1.704-2(f)(6). This
Section 1.A is intended to comply with the minimum gain chargeback requirements
in Regulations Section 1.704-2(f) and for purposes of this Section 1.A only,
each Partner’s Adjusted Capital Account Deficit shall be determined prior to any
other allocations pursuant to Section 6.1 of this Agreement with respect to such
Fiscal Year and without regard to any decrease in Partner Minimum Gain during
such Fiscal Year.

 

B.                                     Partner Minimum Gain Chargeback.
Notwithstanding any other provision of Section 6.1 of this Agreement or any
other provisions of this Exhibit C (except Section 1.A hereof), if there is a
net decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any Fiscal Year, each Partner who has a share of the Partner Minimum Gain
attributable to such Partner Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Partner’s share of the net decrease in Partner
Minimum Gain attributable to such Partner Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(5). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each General Partner and Limited Partner pursuant thereto.
The items to be so allocated shall be determined in accordance with Regulations
Section 1.704-2(i)(4). This Section 1.B is intended to comply with the minimum
gain chargeback requirement in such Section of the Regulations and shall be
interpreted consistently therewith. Solely for purposes of this Section 1.B,
each Partner’s Adjusted Capital Account Deficit shall be determined prior to any
other allocations pursuant to Section 6.1 of the Agreement or this Exhibit with
respect to such Fiscal Year, other than allocations pursuant to Section 1.A
hereof.

 

C.                                     Qualified Income Offset. In the event any
Partner unexpectedly receives any adjustments, allocations or distributions
described in Regulations Sections 1.704-l(b)(2)(ii)(d)(4),
l.704-1(b)(2)(ii)(d)(5), or 1.704-l(b)(2)(ii)(d)(6), and after giving effect to
the allocations required under Sections 1.A and 1.B hereof with respect to such
Fiscal Year, such Partner has an Adjusted Capital Account Deficit, items of
Partnership income and gain (consisting of a pro rata portion of each item of
Partnership income, including gross income and gain for the Fiscal Year)

 

C-1

--------------------------------------------------------------------------------


 

shall be specifically allocated to such Partner in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, its Adjusted
Capital Account Deficit created by such adjustments, allocations or
distributions as quickly as possible. This Section 1.C is intended to constitute
a “qualified income offset” under Regulations Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.

 

D.                                    Gross Income Allocation. In the event that
any Partner has an Adjusted Capital Account Deficit at the end of any Fiscal
Year (after taking into account allocations to be made under the preceding
paragraphs hereof with respect to such Fiscal Year), each such Partner shall be
specially allocated items of Partnership income and gain (consisting of a pro
rata portion of each item of Partnership income, including gross income and gain
for the Fiscal Year) in an amount and manner sufficient to eliminate, to the
extent required by the Regulations, its Adjusted Capital Account Deficit.

 

E.                                      Nonrecourse Deductions. Except as may
otherwise be expressly provided by the General Partner pursuant to Section 4.2
with respect to other classes of Partnership Units, Nonrecourse Deductions for
any Fiscal Year shall be allocated only to the Partners holding Class A Units
and Class B Units in accordance with their respective Percentage Interests. If
the General Partner determines in its good faith discretion that the
Partnership’s Nonrecourse Deductions must be allocated in a different ratio to
satisfy the safe harbor requirements of the Regulations promulgated under
Section 704(b) of the Code, the General Partner is authorized, upon notice to
the Limited Partners, to revise the prescribed ratio for such Fiscal Year to the
numerically closest ratio which would satisfy such requirements.

 

F.                                      Partner Nonrecourse Deductions. Any
Partner Nonrecourse Deductions for any Fiscal Year shall be specially allocated
to the Partner who bears the economic risk of loss with respect to the Partner
Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable
in accordance with Regulations Sections 1.704-2(b)(4) and 1.704-2(i).

 

G.                                     Code Section 754 Adjustments. To the
extent an adjustment to the adjusted tax basis of any Partnership asset pursuant
to Section 734(b) or 743(b) of the Code is required, pursuant to Regulations
Section 1.704-l(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Regulations.

 

2.                                      Allocations for Tax Purposes

 

A.                                   Except as otherwise provided in this
Section 2, for federal income tax purposes, each item of income, gain, loss and
deduction shall be allocated among the Partners in the same manner as its
correlative item of “book” income, gain, loss or deduction is allocated pursuant
to Section 6.1 of the Agreement and Section 1 of this Exhibit C.

 

C-2

--------------------------------------------------------------------------------


 

B.                                     In an attempt to eliminate Book-Tax
Disparities attributable to a Contributed Property or Adjusted Property, items
of income, gain, loss, and deduction shall be allocated for federal income tax
purposes among the Partners as follows:

 

(1)                                  (a)                                  In the
case of a Contributed Property, such items attributable thereto shall be
allocated among the Partners consistent with the principles of Section 704(c) of
the Code to take into account the variation between the Section 704(c) Value of
such property and its adjusted basis at the time of contribution (taking into
account Section 2.C of this Exhibit C); and

 

(b)                                 any item of Residual Gain or Residual Loss
attributable to a Contributed Property shall be allocated among the Partners in
the same manner as its correlative item of “book” gain or loss is allocated
pursuant to Section 6.1 of the Agreement and Section 1 of this Exhibit C.

 

(2)                                  (a)                                  In the
case of an Adjusted Property, such items shall

 

(i)                                     first, be allocated among the Partners
in a manner consistent with the principles of Section 704(c) of the Code to take
into account the Unrealized Gain or Unrealized Loss attributable to such
property and the allocations thereof pursuant to Exhibit B;

 

(ii) second, in the event such property was originally a Contributed Property,
be allocated among the Partners in a manner consistent with Section 2.B(1) of
this Exhibit C; and

 

(b)                                 any item of Residual Gain or Residual Loss
attributable to an Adjusted Property shall be allocated among the Partners in
the same manner its correlative item of “book” gain or loss is allocated
pursuant to Section 6.1 of the Agreement and Section 1 of this Exhibit C.

 

(3)                                  all other items of income, gain, loss and
deduction shall be allocated among the Partners the same manner as their
correlative item of “book” gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit C.

 

C.                                     To the extent Regulations promulgated
pursuant to Section 704(c) of the Code permit a Partnership to utilize
alternative methods to eliminate the disparities between the Carrying Value of
property and its adjusted basis, the General Partner shall, subject to any
agreements between the Partnership and a Partner, have the authority to elect
the method to be used by the Partnership and such election shall be binding on
all Partners.

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

NOTICE OF REDEMPTION

 

The undersigned hereby irrevocably (i) redeems                      Partnership
Units in Kite Realty Group, L.P. in accordance with the terms of the Agreement
of Limited Partnership of Kite Realty Group, L.P., as amended, and the
Redemption Right referred to therein, (ii) surrenders such Partnership Units and
all right, title and interest therein and (iii) directs that the Cash Amount or
Shares Amount (as determined by the General Partner) deliverable upon exercise
of the Redemption Right be delivered to the address specified below, and if
Shares are to be delivered, such Shares be registered or placed in the name(s)
and at the address(es) specified below. The undersigned hereby represents,
warrants, and certifies that the undersigned (a) has marketable and unencumbered
title to such Partnership Units, free and clear of the rights of or interests of
any other person or entity, (b) has the full right, power and authority to
redeem and surrender such Partnership Units as provided herein and (c) has
obtained the consent or approval of all persons or entities, if any, having the
right to consult or approve such redemption and surrender.

 

Dated:

 

 

Name of Limited Partner:

 

 

 

 

 

 

 

 

(Signature of Limited Partner)

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City)

(State)

(Zip Code)

 

 

 

Signature Guaranteed by:

 

 

 

 

 

 

 

IF SHARES ARE TO BE ISSUED, ISSUE TO:

 

 

 

Name:

 

 

 

 

Social Security or tax identifying number:

 

 

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF DRO REGISTRY

 

PART I DRO PARTNERS

 

DRO AMOUNT

 

 

 

 

 

 

PART II DRO PARTNERS

 

 

 

D-1

--------------------------------------------------------------------------------


 

LIMITED PARTNER ACCEPTANCE

 

This Limited Partner Acceptance to the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P. dated as of August 16, 2004 (the
“Acceptance”), which Acceptance is incorporated into that certain Amended and
Restated Agreement of Limited Partnership of Kite Realty Group, L.P. dated as of
August 16, 2004 (the “Partnership Agreement”), is executed and delivered by the
undersigned.  As of the date hereof, the undersigned, designated as an
Additional Limited Partner, is admitted as a Limited Partner of the Partnership,
and by said undersigned’s execution and delivery hereof, said undersigned agrees
to be bound by the terms and provisions of the Partnership Agreement, including
the power of attorney set forth in Section 15.11 of the Partnership Agreement. 
The number of Class A Units issued as of the date hereof to the undersigned
designated as an Additional Limited Partner is shown opposite such Additional
Limited Partner’s signature below.  All terms used herein and not otherwise
defined shall have the meanings given them in the Partnership Agreement.

 

This Acceptance may be executed in two or more counterparts, each of which shall
be deemed an original but all of which collectively shall constitute one and the
same document.

 

Dated:  August 16, 2004

 

 

 

GENERAL PARTNER:

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

By:

/s/ JOHN A. KITE

 

 

Name:

John A. Kite

 

 

Title:

President and Chief Executive Officer

 

 

 

 

ADDITIONAL LIMITED PARTNER:

 

 

 

 

 

 

 

By:

/s/ ALVIN E. KITE, JR.

 

 

Name:

Alvin E. Kite, Jr.

 

Number of

Title:

 

 

Class A Units:

Tax Id #:

 

 

 

 

 

2,793,564

 

 

 

 

--------------------------------------------------------------------------------


 

LIMITED PARTNER ACCEPTANCE

 

This Limited Partner Acceptance to the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P. dated as of August 16, 2004 (the
“Acceptance”), which Acceptance is incorporated into that certain Amended and
Restated Agreement of Limited Partnership of Kite Realty Group, L.P. dated as of
August 16, 2004 (the “Partnership Agreement”), is executed and delivered by the
undersigned.  As of the date hereof, the undersigned, designated as an
Additional Limited Partner, is admitted as a Limited Partner of the Partnership,
and by said undersigned’s execution and delivery hereof, said undersigned agrees
to be bound by the terms and provisions of the Partnership Agreement, including
the power of attorney set forth in Section 15.11 of the Partnership Agreement. 
The number of Class A Units issued as of the date hereof to the undersigned
designated as an Additional Limited Partner is shown opposite such Additional
Limited Partner’s signature below.  All terms used herein and not otherwise
defined shall have the meanings given them in the Partnership Agreement.

 

This Acceptance may be executed in two or more counterparts, each of which shall
be deemed an original but all of which collectively shall constitute one and the
same document.

 

Dated:  August 16, 2004

 

 

 

GENERAL PARTNER:

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

By:

/s/ ALVIN E. KITE, JR.

 

 

Name:

Alvin E. Kite, Jr.

 

 

Title:

Chairman

 

 

 

 

 

ADDITIONAL LIMITED PARTNER:

 

 

 

 

 

 

 

By:

/s/ JOHN A. KITE

 

 

Name:

John A. Kite

 

Number of

Title:

 

 

Class A Units:

Tax Id #:

 

 

 

 

 

1,843,895

 

 

 

 

--------------------------------------------------------------------------------


 

LIMITED PARTNER ACCEPTANCE

 

This Limited Partner Acceptance to the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P. dated as of August 16, 2004 (the
“Acceptance”), which Acceptance is incorporated into that certain Amended and
Restated Agreement of Limited Partnership of Kite Realty Group, L.P. dated as of
August 16, 2004 (the “Partnership Agreement”), is executed and delivered by the
undersigned.  As of the date hereof, the undersigned, designated as an
Additional Limited Partner, is admitted as a Limited Partner of the Partnership,
and by said undersigned’s execution and delivery hereof, said undersigned agrees
to be bound by the terms and provisions of the Partnership Agreement, including
the power of attorney set forth in Section 15.11 of the Partnership Agreement. 
The number of Class A Units issued as of the date hereof to the undersigned
designated as an Additional Limited Partner is shown opposite such Additional
Limited Partner’s signature below.  All terms used herein and not otherwise
defined shall have the meanings given them in the Partnership Agreement.

 

This Acceptance may be executed in two or more counterparts, each of which shall
be deemed an original but all of which collectively shall constitute one and the
same document.

 

Dated:  August 16, 2004

 

 

 

GENERAL PARTNER:

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

By:

/s/ THOMAS K. McGOWAN

 

 

Name:

Thomas K. McGowan

 

 

Title:

Executive Vice President

 

 

 

 

 

ADDITIONAL LIMITED PARTNER:

 

 

 

 

 

 

 

By:

/s/ PAUL W. KITE

 

 

Name:

Paul W. Kite

 

Number of

Title:

 

 

Class A Units:

Tax Id #:

 

 

 

 

 

1,845,714

 

 

 

 

--------------------------------------------------------------------------------


 

LIMITED PARTNER ACCEPTANCE

 

This Limited Partner Acceptance to the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P. dated as of August 16, 2004 (the
“Acceptance”), which Acceptance is incorporated into that certain Amended and
Restated Agreement of Limited Partnership of Kite Realty Group, L.P. dated as of
August 16, 2004 (the “Partnership Agreement”), is executed and delivered by the
undersigned.  As of the date hereof, the undersigned, designated as an
Additional Limited Partner, is admitted as a Limited Partner of the Partnership,
and by said undersigned’s execution and delivery hereof, said undersigned agrees
to be bound by the terms and provisions of the Partnership Agreement, including
the power of attorney set forth in Section 15.11 of the Partnership Agreement. 
The number of Class A Units issued as of the date hereof to the undersigned
designated as an Additional Limited Partner is shown opposite such Additional
Limited Partner’s signature below.  All terms used herein and not otherwise
defined shall have the meanings given them in the Partnership Agreement.

 

This Acceptance may be executed in two or more counterparts, each of which shall
be deemed an original but all of which collectively shall constitute one and the
same document.

 

Dated:  August 16, 2004

 

 

 

GENERAL PARTNER:

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

By:

/s/ JOHN A. KITE

 

 

Name:

John A. Kite

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

ADDITIONAL LIMITED PARTNER:

 

 

 

 

 

 

 

By:

/s/ THOMAS K. McGOWAN

 

 

Name:

Thomas K. McGowan

 

Number of

Title:

 

 

Class A Units:

Tax Id #:

 

 

 

 

 

1,418,018

 

 

 

 

--------------------------------------------------------------------------------


 

LIMITED PARTNER ACCEPTANCE

 

This Limited Partner Acceptance to the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P. dated as of August 16, 2004 (the
“Acceptance”), which Acceptance is incorporated into that certain Amended and
Restated Agreement of Limited Partnership of Kite Realty Group, L.P. dated as of
August 16, 2004 (the “Partnership Agreement”), is executed and delivered by the
undersigned.  As of the date hereof, the undersigned, designated as an
Additional Limited Partner, is admitted as a Limited Partner of the Partnership,
and by said undersigned’s execution and delivery hereof, said undersigned agrees
to be bound by the terms and provisions of the Partnership Agreement, including
the power of attorney set forth in Section 15.11 of the Partnership Agreement. 
The number of Class A Units issued as of the date hereof to the undersigned
designated as an Additional Limited Partner is shown opposite such Additional
Limited Partner’s signature below.  All terms used herein and not otherwise
defined shall have the meanings given them in the Partnership Agreement.

 

This Acceptance may be executed in two or more counterparts, each of which shall
be deemed an original but all of which collectively shall constitute one and the
same document.

 

Dated:  August 16, 2004

 

 

 

GENERAL PARTNER:

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

By:

/s/ JOHN A. KITE

 

 

Name:

John A. Kite

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

ADDITIONAL LIMITED PARTNER:

 

 

 

 

 

 

 

By:

/s/ DANIEL R. SINK

 

 

Name:

Daniel R. Sink

 

Number of

Title:

 

 

Class A Units:

Tax Id #:

 

 

 

 

 

61,538

 

 

 

 

--------------------------------------------------------------------------------


 

LIMITED PARTNER ACCEPTANCE

 

This Limited Partner Acceptance to the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P. dated as of August 16, 2004 (the
“Acceptance”), which Acceptance is incorporated into that certain Amended and
Restated Agreement of Limited Partnership of Kite Realty Group, L.P. dated as of
August 16, 2004 (the “Partnership Agreement”), is executed and delivered by the
undersigned.  As of the date hereof, the undersigned, designated as an
Additional Limited Partner, is admitted as a Limited Partner of the Partnership,
and by said undersigned’s execution and delivery hereof, said undersigned agrees
to be bound by the terms and provisions of the Partnership Agreement, including
the power of attorney set forth in Section 15.11 of the Partnership Agreement. 
The number of Class A Units issued as of the date hereof to the undersigned
designated as an Additional Limited Partner is shown opposite such Additional
Limited Partner’s signature below.  All terms used herein and not otherwise
defined shall have the meanings given them in the Partnership Agreement.

 

This Acceptance may be executed in two or more counterparts, each of which shall
be deemed an original but all of which collectively shall constitute one and the
same document.

 

Dated:  August 16, 2004

 

 

 

GENERAL PARTNER:

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

By:

/s/ JOHN A. KITE

 

 

Name:

John A. Kite

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

ADDITIONAL LIMITED PARTNER:

 

 

 

 

 

 

 

By:

/s/ GEORGE F. McMANNIS, IV

 

 

Name:

George F. McMannis, IV

 

Number of

Title:

 

 

Class A Units:

Tax Id #:

 

 

 

 

 

53,846

 

 

 

 

--------------------------------------------------------------------------------


 

LIMITED PARTNER ACCEPTANCE

 

This Limited Partner Acceptance to the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P. dated as of August 16, 2004 (the
“Acceptance”), which Acceptance is incorporated into that certain Amended and
Restated Agreement of Limited Partnership of Kite Realty Group, L.P. dated as of
August 16, 2004 (the “Partnership Agreement”), is executed and delivered by the
undersigned.  As of the date hereof, the undersigned, designated as an
Additional Limited Partner, is admitted as a Limited Partner of the Partnership,
and by said undersigned’s execution and delivery hereof, said undersigned agrees
to be bound by the terms and provisions of the Partnership Agreement, including
the power of attorney set forth in Section 15.11 of the Partnership Agreement. 
The number of Class A Units issued as of the date hereof to the undersigned
designated as an Additional Limited Partner is shown opposite such Additional
Limited Partner’s signature below.  All terms used herein and not otherwise
defined shall have the meanings given them in the Partnership Agreement.

 

This Acceptance may be executed in two or more counterparts, each of which shall
be deemed an original but all of which collectively shall constitute one and the
same document.

 

Dated:  August 16, 2004

 

 

 

GENERAL PARTNER:

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

By:

/s/ THOMAS K. McGOWAN

 

 

Name:

Thomas K. McGowan

 

 

Title:

Executive Vice President

 

 

 

 

 

ADDITIONAL LIMITED PARTNER:

 

 

 

 

 

 

 

By:

/s/ MARK S. JENKINS

 

 

Name:

Mark S. Jenkins

 

Number of

Title:

 

 

Class A Units:

Tax Id #:

 

 

 

 

 

30,769

 

 

 

 

--------------------------------------------------------------------------------


 

LIMITED PARTNER ACCEPTANCE

 

This Limited Partner Acceptance to the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P. dated as of August 16, 2004 (the
“Acceptance”), which Acceptance is incorporated into that certain Amended and
Restated Agreement of Limited Partnership of Kite Realty Group, L.P. dated as of
August 16, 2004 (the “Partnership Agreement”), is executed and delivered by the
undersigned.  As of the date hereof, the undersigned, designated as an
Additional Limited Partner, is admitted as a Limited Partner of the Partnership,
and by said undersigned’s execution and delivery hereof, said undersigned agrees
to be bound by the terms and provisions of the Partnership Agreement, including
the power of attorney set forth in Section 15.11 of the Partnership Agreement. 
The number of Class A Units issued as of the date hereof to the undersigned
designated as an Additional Limited Partner is shown opposite such Additional
Limited Partner’s signature below.  All terms used herein and not otherwise
defined shall have the meanings given them in the Partnership Agreement.

 

This Acceptance may be executed in two or more counterparts, each of which shall
be deemed an original but all of which collectively shall constitute one and the
same document.

 

Dated:  August 16, 2004

 

 

 

GENERAL PARTNER:

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

By:

/s/ JOHN A. KITE

 

 

Name:

John A. Kite

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

ADDITIONAL LIMITED PARTNER:

 

 

 

 

 

 

 

By:

/s/ DAVID GRIEVE

 

 

Name:

David Grieve

 

Number of

Title:

 

 

Class A Units:

Tax Id #:

 

 

 

 

 

76,923

 

 

 

 

--------------------------------------------------------------------------------


 

LIMITED PARTNER ACCEPTANCE

 

This Limited Partner Acceptance to the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P. dated as of August 16, 2004 (the
“Acceptance”), which Acceptance is incorporated into that certain Amended and
Restated Agreement of Limited Partnership of Kite Realty Group, L.P. dated as of
August 16, 2004 (the “Partnership Agreement”), is executed and delivered by the
undersigned.  As of the date hereof, the undersigned, designated as an
Additional Limited Partner, is admitted as a Limited Partner of the Partnership,
and by said undersigned’s execution and delivery hereof, said undersigned agrees
to be bound by the terms and provisions of the Partnership Agreement, including
the power of attorney set forth in Section 15.11 of the Partnership Agreement. 
The number of Class A Units issued as of the date hereof to the undersigned
designated as an Additional Limited Partner is shown opposite such Additional
Limited Partner’s signature below.  All terms used herein and not otherwise
defined shall have the meanings given them in the Partnership Agreement.

 

This Acceptance may be executed in two or more counterparts, each of which shall
be deemed an original but all of which collectively shall constitute one and the
same document.

 

Dated:  August 16, 2004

 

 

 

GENERAL PARTNER:

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

By:

/s/ JOHN A. KITE

 

 

Name:

John A. Kite

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

ADDITIONAL LIMITED PARTNER:

 

 

 

 

 

 

 

By:

/s/ C. KENNETH KITE

 

 

Name:

C. Kenneth Kite by Martin V. Shrader

 

Number of

Title:

His Attorney-In-Fact

 

Class A Units:

Tax Id #:

 

 

 

 

 

157,615

 

 

 

 

--------------------------------------------------------------------------------